Exhibit 10.9

PURCHASE AND SALE AGREEMENT

AND JOINT ESCROW INSTRUCTIONS

CNLRS ROCKWALL, L.P.,

A TEXAS LIMITED PARTNERSHIP

“SELLER”

AND

EXCEL TRUST, L.P.,

A DELAWARE LIMITED PARTNERSHIP

“BUYER”

MAY 6, 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page

ARTICLE 1

  CERTAIN DEFINITIONS    1

ARTICLE 2

  PURCHASE, PURCHASE PRICE AND PAYMENT    8

ARTICLE 3

  ESCROW    11

ARTICLE 4

  INVESTIGATION PERIOD; VOLUNTARY TERMINATION; TITLE    12

ARTICLE 5

  PRE-CLOSING OBLIGATIONS OF SELLER and BUYER    18

ARTICLE 6

  SELLER’S DELIVERIES    21

ARTICLE 7

  BUYER’S DELIVERIES    22

ARTICLE 8

  CONDITIONS TO CLOSING; CLOSING; AND TERMINATION UPON DEFAULT    23

ARTICLE 9

  REPRESENTATIONS AND WARRANTIES OF SELLER    29

ARTICLE 10

  REPRESENTATIONS AND WARRANTIES OF BUYER    31

ARTICLE 11

  COSTS, EXPENSES AND PRORATIONS    32

ARTICLE 12

  ACTIONS TO BE TAKEN AT THE CLOSING    35

ARTICLE 13

  BROKERS    36

ARTICLE 14

  MISCELLANEOUS    36

EXHIBITS

Exhibit “A”    Legal Description of Land Exhibit “B”    Seller’s Deed Exhibit
“C”    Bill of Sale Exhibit “D”    Certificate of Non-Foreign Status Exhibit “E”
   Assignment and Assumption of Leases and Security Deposits Exhibit “F”   
Assignment and Assumption of Contracts Exhibit “G”    Assignment of Permits,
Entitlements and Intangible Property Exhibit “H”    General Provisions of Escrow
Exhibit “I”    Form of Tenant Estoppel Certificate Exhibit “J”    Form of
Landlord Estoppel Certificate Exhibit “K”    Phase I of Shopping Center Exhibit
“L”    Phase II of Shopping Center Exhibit “M”    Phase III of Shopping Center

SCHEDULES

1.0    List of Seller’s Deliveries 2.0    Environmental Disclosure Statement



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

AND JOINT ESCROW INSTRUCTIONS

THIS PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS (“Agreement”) is
made and entered into as of the 6th day of May, 2010, by and between CNLRS
ROCKWALL, L.P., a Texas limited partnership (“Seller”), and EXCEL TRUST, L.P., a
Delaware limited partnership (“Buyer”), each of whom shall sometimes separately
be referred to herein as a “Party” and both of whom shall sometimes collectively
referred to herein as the “Parties,” and constitutes: (a) a binding purchase and
sale agreement between Seller and Buyer; and (b) joint escrow instructions to
Escrow Agent whose consent appears at the end of this Agreement.

FOR GOOD AND VALUABLE CONSIDERATION RECEIVED, the Parties mutually agree as
follows:

ARTICLE 1

CERTAIN DEFINITIONS

In addition to those terms defined elsewhere in this Agreement, the following
terms have the meanings set forth below:

“Advances” shall have the meaning given to such term in Section 11.2(a)(ii)
hereof.

“Agreement” shall mean this Purchase and Sale Agreement and Joint Escrow
Instructions dated as of the 6th day of May, 2010, by and between Seller and
Buyer, together with all Exhibits and Schedules attached hereto.

“Assignment and Assumption of Contracts” shall mean the Assignment and
Assumption of Contracts, in the form of Exhibit “F,” attached hereto and
incorporated herein by reference.

“Assignment and Assumption of Leases and Security Deposits” shall mean the
Assignment and Assumption of Leases and Security Deposits, in the form of
Exhibit “E,” attached hereto and incorporated herein by reference.

“Assignment of Permits, Entitlements and Intangible Property” shall mean the
Assignment of Permits, Entitlements and Intangible Property, in the form of
Exhibit “G,” attached and incorporated herein by reference.

“Assumed Contracts” shall have the meaning given to such term in Section 2.1(e)
hereof.

“Bill of Sale” shall mean the Bill of Sale, in the form of Exhibit “C,” attached
hereto and incorporated herein by reference.

“Books and Records” shall have the meaning given to such term in Section 2.1(g)
hereof.

“Business Day” shall mean a Calendar Day, other than a Saturday, Sunday or a day
observed as a legal holiday by the United States federal government or the state
of Texas.

 

1



--------------------------------------------------------------------------------

“Buyer” shall mean Excel Trust, L.P., a Delaware limited partnership, its
successors and permitted assigns.

“Buyer’s Election Not to Terminate” shall have the meaning given to such term in
Section 4.3 hereof.

“Buyer’s Election to Terminate” shall have the meaning given to such term in
Section 4.2 hereof.

“Buyer’s Exchange” shall have the meaning given to such term in Section 14.15
hereof.

“Calendar Day” shall mean any day of the week including a Business Day.

“Cash” shall mean legal tender of the United States of America represented by
either: (a) currency; or (b) funds wire transferred or otherwise deposited into
Escrow Agent’s account at Escrow Agent’s direction.

“Certificate of Non-Foreign Status” shall mean that certain Certificate of
Non-Foreign Status, in the form of Exhibit “D,” attached hereto and incorporated
herein by reference.

“Closing” shall have the meaning given to such term in Section 8.4 hereof.

“Closing Date” shall have the meaning given to such term in Section 8.4 hereof.

“Closing Deposit” shall have the meaning given to such term in Section 2.2(b)
hereof.

“Code” shall mean the Internal Revenue Code of 1986, as amended, or
corresponding provisions of subsequent federal revenues laws.

“Contracts” shall mean all written: (a) insurance, management, leasing,
security, janitorial, cleaning, pest control, waste disposal, landscaping,
advertising, service, maintenance, operating, repair, collective bargaining,
employment, employee benefit, severance, franchise, licensing, supply, purchase,
consulting, professional service, advertising, promotion, public relations and
other contracts and commitments in any way relating to the Property or any part
thereof, together with all supplements, amendments and modifications thereto;
and (b) equipment leases and all rights and options of Seller thereunder,
together with all supplements, amendments and modifications thereto. The term
“Contracts shall specifically exclude the Leases.

“Cure Deadline” shall have the meaning given to such term in Section 4.1(c)
hereof.

“Cure Election Deadline” shall have the meaning given to such term in
Section 4.1(c) hereof.

“Delinquent Revenues” shall have the meaning given to such term in
Section 11.2(a)(i) hereof.

“Deposit” shall mean the Initial Deposit

 

2



--------------------------------------------------------------------------------

“Effective Date” shall mean the later of the date this Agreement is executed by
Buyer or the date this Agreement is executed by Seller, as such dates appear
after each Party’s signature herein below.

“Environmental Laws” shall mean all present federal, state or local laws,
ordinances, codes, statutes, regulations, administrative rules, policies and
orders, and other authorities, which relate to the environment and/or which
classify, regulate, impose liability, obligations, restrictions on ownership,
occupancy, transferability or use of the Real Property, and/or list or define
hazardous substances, materials, wastes, contaminants, pollutants and/or the
Hazardous Materials including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, 42 U.S.C.
Section 9601, et seq., as now amended (“CERCLA”), the Resources Conservation and
Recovery Act, 42 U.S.C. Section 6901, et seq., as now amended, the Hazardous
Materials Transportation Act, 49 U.S.C. Section 1801, et seq., as now amended,
the Clean Water Act, 33 U.S.C. Section 1251, et seq., as now amended, the Clear
Air Act, 42 U.S.C. Section 7901, et seq., as now amended, the Toxic Substance
Control Act, 15 U.S.C. Sections 2601 through 2629, as now amended, the Public
Health Service Act, 42 U.S.C. Sections 300f through 300j, as now amended, the
Safe Drinking Water Act, 42 U.S.C. Sections 300f through 300j, as now amended,
the Occupational Safety and Health Act, 29 U.S.C. Section 651, et seq., as now
amended, the Oil Pollution Act, 33 U.S.C. Section 2701, et seq., as now amended,
the Emergency Planning and Community Right-to-Know Act, 42 U.S.C. Section 4321,
et seq., as now amended, the Federal Insecticide, Fungicide and Rodenticide Act,
15 U.S.C. Section 136, et seq., as now amended, the Medical Waste Tracking Act,
42 U.S.C. Section 6992, as now amended, the Atomic Energy Act of 1985, 42 U.S.C.
Section 3011, et seq., as now amended, and any similar federal, state or local
laws and ordinances and the regulations now adopted, published and/or
promulgated pursuant thereto and other state and federal laws relating to
industrial hygiene, environmental protection or the use, analysis, generation,
manufacture, storage, disposal or transportation of any Hazardous Materials.

“Escrow” shall have the meaning given to such term in Article 3 hereof.

“Escrow Agent” shall mean First American Title Insurance Company located at 135
Main Street, 12th Floor, San Francisco, California 94105; Attn: Heather Kucala;
Direct: (415) 837-2295; FAX: (415) 398-1750; E-mail: hkucala@firstam.com.

“Estoppel Certificate” shall mean any Landlord Estoppel Certificate or any
Tenant Estoppel Certificate.

“Estoppel Cure Notice” shall have the meaning given to such term in
Section 5.1(f)(i) hereof.

“Estoppel Delivery Deadline” shall mean ten (10) Business Days prior to the
Closing Date.

“Estoppel Objection Matter” shall have the meaning given to such term in
Section 5.1(h)(i) hereof.

“Estoppel Objection Notice” shall have the meaning given to such term in
Section 5.1(h)(i) hereof.

 

3



--------------------------------------------------------------------------------

“General Provisions” shall have the meaning given to such term in Article 3
hereof.

“Hazardous Materials” shall mean all hazardous wastes, toxic substances,
pollutants, contaminants, radioactive materials, flammable explosives, other
such materials, including, without limitation, substances defined as “hazardous
substances,” ”hazardous wastes,” “hazardous materials,” “toxic substances,”
“toxic pollutants,” “petroleum substances,” or “infectious waste” in any
applicable laws or regulations including, without limitation, the Environmental
Laws, and any such other substances, materials and wastes which are regulated by
reason of actual or threatened risk of toxicity causing injury or illness, under
any Environmental Laws or other applicable federal, state or local law, statute,
ordinance or regulation, or which are classified as hazardous or toxic under
current federal, state or local laws or regulations.

“Independent Contract Consideration” shall have the meaning given to such term
in Section 2.1 hereof.

“Improvements” shall mean all buildings, structures, fixtures, trade fixtures,
systems, facilities, machinery, equipment and conduits that provide fire
protection, security, heat, exhaust, ventilation, air conditioning, electrical
power, light, plumbing, refrigeration, gas, sewer and water thereto (including
all replacements or additions thereto) and other improvements now or hereafter
located on the Land, including, but not limited to the Shopping Center, together
with all water control systems, utility lines and related fixtures and
improvements, drainage facilities, landscaping improvements, fencing, roadways
and walkways, and all privileges, rights, easements, hereditaments and
appurtenances thereto belonging. Notwithstanding anything to the contrary
contained herein, the term “Improvements” shall specifically exclude all items
owned by Tenants.

“Initial Deposit” shall have the meaning given to such term in Section 2.2(a)
hereof.

“Intangible Property” shall have the meaning given to such term in
Section 2.1(c) hereof.

“Investigation Period” shall have the meaning given to such term in Section 4.1
hereof.

“J.C. Penney” shall mean J.C. Penney Properties, Inc, a Delaware corporation.

“J.C. Penney Claims” shall have the meaning given to such term in Section 14.23
hereof.

“J.C. Penney Litigation” shall have the meaning given to such term in
Section 14.23 hereof.

“Land” shall mean those certain parcels of real property consisting of
approximately 30.82 acres of land in approximately the location depicted as
“Phase I” on the site plan of the Shopping Center attached hereto as Exhibit “K”
plus approximately 12.66 acres of additional land in approximately the location
depicted as “Phase II” on the site plan of the Shopping Center attached hereto
as Exhibit “L”, together located in the City of Rockwall, County of Rockwall,
State of Texas, the legal descriptions of which are set forth on Exhibit “A,”
attached hereto and incorporated herein by reference. Notwithstanding anything
to the contrary contained herein, the term “Land” specifically excludes the
property depicted as “Phase III” on the site plan of the Shopping Center
attached hereto as Exhibit “M”.

 

4



--------------------------------------------------------------------------------

“Landlord Estoppel Certificate” shall have the meaning given to such term in
Section 5.1(h) hereof.

“Leases” shall have the meaning given to such term in Section 2.1(d) hereof.

“Leasing Commissions” shall mean any and all commissions, finder’s fees or
similar payments in connection with any Lease, including any options to extend,
expand or renew.

“Material Condemnation Proceeding” shall have the meaning given to such term in
Section 8.3(a) hereof.

“Material Loss” shall mean any damage, loss or destruction to any portion of the
Real Property, the loss of which is equal to or greater than Five Hundred
Thousand Dollars ($500,000) (measured by the cost of repair or replacement).

“Monetary Obligations” shall mean any and all liens, liabilities and
encumbrances placed, or caused to be placed, of record against the Real Property
evidencing a monetary obligation which can be removed by the payment of money,
including, without limitation, delinquent real property taxes and assessments,
deeds of trust, mortgages, mechanic’s liens, attachment liens, execution liens,
tax liens and judgment liens. Notwithstanding the foregoing, the term “Monetary
Obligations” shall not include and shall specifically exclude the liens,
liabilities and encumbrances relating to the Permitted Title Exceptions and any
matters caused by any act or omission of Buyer, or its agents or
representatives.

“New Lease” shall have the meaning given to such term in Section 5.1(c) hereof.

“New Matters” shall have the meaning given to such term in Section 4.1(d)
hereof.

“New Matters Cure Notice” shall have the meaning given to such term in
Section 4.1(d) hereof.

“New Matters Notice” shall have the meaning given to such term in Section 4.1(d)
hereof.

“New Matters Objections” shall have the meaning given to such term in
Section 4.1(d) hereof.

“New Matters Objections Notice” shall have the meaning given to such term in
Section 4.1(d) hereof.

“NNN” shall have the meaning given to such term in Section 14.23 hereof.

“NNN Indemnity” shall have the meaning given to such term in Section 14.23
hereof.

 

5



--------------------------------------------------------------------------------

“Non-Material Condemnation Proceeding” shall have the meaning given to such term
in Section 8.3(b) hereof.

“Non-Material Loss” shall mean damage, loss or destruction to any portion of the
Real Property, the loss of which is less than Five Hundred Thousand Dollars
($500,000) (measured by the cost of repair or replacement).

“Objection Matters” shall have the meaning given to such term in Section 4.1(c)
hereof.

“Objection Notices” shall have the meaning given to such term in Section 4.1(c)
hereof.

“OFAC” shall have the meaning given to such term in Section 9.18 hereof.

“Operating Expenses” shall have the meaning given to such term in
Section 11.2(a)(ii) hereof.

“Party” or “Parties” shall have the meaning given to such terms in the Preamble
of this Agreement.

“Permits and Entitlements” shall have the meaning given to such term in
Section 2.1(f) hereof.

“Permitted Title Exceptions” shall have the meaning given to such term in
Section 4.1(b) hereof.

“Person” shall mean any individual, corporation, partnership, limited liability
company or other entity.

“Personal Property” shall have the meaning given to such term in Section 2.1(b)
hereof.

“Phase I Environmental Report” shall have the meaning given to such term in
Section 4.1(b) hereof.

“Preliminary Title Report” shall have the meaning given to such term in
Section 4.1(b) hereof.

“Property” shall have the meaning given to such term in Section 2.1 hereof.

“Proposed New Lease” shall have the meaning given to such term in Section 5.1(c)
hereof.

“Proration Date” shall have the meaning given to such term in Section 11.2(a)
hereof.

“Purchase Price” shall have the meaning given to such term in Section 2.2
hereof.

“Real Property” shall have the meaning given to such term in Section 2.1(a)
hereof.

“Required Tenants” shall have the meaning given to such term in Section 5.1(g)
hereof.

 

6



--------------------------------------------------------------------------------

“Revenues” shall have the meaning given to such term in Section 11.2(a)(i)
hereof.

“Security Deposits” shall mean the original amount of all refundable security
deposits, advance rentals and other deposits and collateral deposited or paid by
the Tenants pursuant to the Leases, whether in the form of cash, negotiable
instruments, letters or credit or other forms of security.

“Seller” shall mean CNLRS ROCKWALL, L.P., a Texas limited partnership

“Seller’s Cure Election Notice” shall have the meaning given to such term in
Section 4.1(c) hereof.

“Seller’s Deed” shall mean the Special Warranty Deed in the form of Exhibit “B,”
attached hereto and incorporated herein by reference.

“Seller’s Deliveries” shall have the meaning given to such term in
Section 4.1(a) hereof.

“Seller’s Exchange” shall have the meaning given to such term in Section 14.14
hereof.

“Seller’s Knowledge and Belief” means the actual knowledge of Paul Bayer,
Executive Vice President of CNLRS Equity Ventures Rockwall, Inc., which is
Managing General Partner of Seller.

“Shopping Center” shall mean the Plaza at Rockwall Shopping Center consisting of
approximately Three Hundred Thirty Four Thousand Twenty Seven (334,027) net
rentable square feet located at the southwest corner of I-30 & FM 205, on the
I-30 frontage road in Rockwall, Texas, together with all related facilities and
improvements, located on the Land. Notwithstanding the foregoing to the
contrary, the term “Shopping Center” shall specifically exclude Phase III of the
Shopping Center depicted on Exhibit M and shall specifically exclude all items
owned by Tenants.

“Survey” shall have the meaning given to such term in Schedule 1.0 hereof.

“Taxes” shall have the meaning given to such term in Section 11.2(a)(iii)
hereof.

“Tenant Estoppel Certificates” shall have the meaning given to such term in
Section 5.1(h) hereof.

“Tenant Inducement Costs” shall mean: (a) any out-of-pocket payments required
under a Lease to be paid by the landlord thereunder to or for the benefit of the
tenant thereunder which is in the nature of a tenant inducement, including
specifically, without limitation, tenant improvement costs, lease buyout costs,
moving, design and refurbishment allowances and reimbursements and reasonable
attorney’s fees and disbursements incurred in connection with the preparation
and negotiation of the applicable Lease; and (b) any economic concessions
granted to a Tenant under a Lease which shall continue to benefit a Tenant after
the Closing Date, including, without limitation, rent holidays, free rent
periods, reduced rent periods, rent accrual and deferment periods and similar
economic concessions.

 

7



--------------------------------------------------------------------------------

“Tenants” shall mean those Persons renting or occupying space in the Real
Property under the Leases.

“Title Insurer” shall mean First American Title Insurance Company located at 135
Main Street, 12th Floor, San Francisco, California 94105; Attn: Heather Kucala;
Direct: (415) 837-2295; FAX: (415) 398-1750 working in cooperation with Republic
Title of Fort Worth located at Bank One Building 420 Throckmorton, Suite 640,
Fort Worth, Texas 76102, Attn: Janet Ceron.

“Title Policy” shall have the meaning given to such term in Section 8.1(c)
hereof.

“TLTA” shall mean Texas Land Title Association.

“TLTA Standard Coverage Policy” shall mean a Texas Land Title Association
Owner’s Policy of Title Insurance with Standard Coverage (TLTA Form 2006).

“TLTA Title Policy Costs” shall mean the cost of obtaining the TLTA Standard
Coverage Policy.

“Transaction Documents” shall mean Seller’s Deed, the Bill of Sale, the
Certificate of Non-Foreign Status, the Assignment and Assumption of Leases and
Security Deposits, the Assignment and Assumption of Contracts, the Assignment of
Permits, Entitlements and Intangible Property and all other instruments or
agreements to be executed and delivered pursuant to this Agreement or any of the
foregoing.

“Updated Survey” shall have the meaning given to such term in Section 4.2(b)
hereof.

“Utilities” shall have the meaning given to such term in Section 9.17 hereof.

“Woodmont” shall have the meaning given to such term in Section 14.23 hereof.

“Woodmont Indemnity” shall have the meaning given to such term in Section 14.23
hereof.

ARTICLE 2

PURCHASE, PURCHASE PRICE AND PAYMENT

Section 2.1 Purchase and Sale of Property. On the date of this Agreement, Buyer
has delivered to Seller the amount of ONE HUNDRED AND 00/100 DOLLARS ($100.00)
(the “Independent Contract Consideration”) which amount has been bargained for
and agreed to as consideration for the Investigation Period given to Buyer
hereunder, and as consideration for Seller’s execution and delivery of this
Agreement. The Independent Contract Consideration is in addition to and
independent of all other consideration provided in this Agreement, and is
non-refundable in all events. Subject to the terms and conditions set forth in
this Agreement, on the Closing, Seller shall sell, convey, assign, transfer and
deliver to Buyer, and Buyer shall purchase from Seller, all of the following
property (collectively, the “Property”):

 

8



--------------------------------------------------------------------------------

(a) Real Property. The Land and the Improvements, together with all of Seller’s
right, title and interest in, to and under: (i) all easements, rights-of-way,
development rights, entitlements, air rights and appurtenances relating or
appertaining to the Land and/or the Improvements; (ii) all water wells, streams,
creeks, ponds, lakes, detention basins and other bodies of water in, on or under
the Land, whether such rights are riparian, appropriative, prospective or
otherwise, and all other water rights applicable to the Land and/or the
Improvements; (iii) all sewer, septic and waste disposal rights and interests
applicable or appurtenant to or used in connection with the Land and/or the
Improvements; and (iv) all streets, roads, alleys or other public ways adjoining
or serving the Land, including any land lying in the bed of any street, road,
alley or other public way, open or proposed, and any strips, gaps, gores,
culverts and rights of way adjoining or serving the Land, free and clear of any
and all liens, liabilities, encumbrances, exceptions and claims, other than the
Permitted Title Exceptions (collectively, the “Real Property”). Notwithstanding
the foregoing to the contrary, the term “Real Property” shall specifically
exclude (i) Phase III of the Shopping Center, (ii) all items owned by Tenants,
and (iii) all of Seller’s right title and interest in all minerals, oil, gas and
other hydrocarbons located in, on or under the Land; provided, however, Seller
hereby waives and relinquishes any use of the surface of the Real Property for
exploration and/or removal of oil, gas and/or other hydrocarbon substances and
will not in any way disturb the surface of the Real Property or Buyer’s use
thereof.

(b) Personal Property. All equipment, facilities, machinery, tools, appliances,
fixtures, furnishings, furniture, paintings, sculptures, art, inventories,
supplies, computer equipment and systems, telephone equipment and systems,
satellite dishes and related equipment and systems, security equipment and
systems, fire prevention equipment and systems, fire prevention equipment and
systems, and all other items of tangible personal property owned by Seller and
located on or about the Real Property or used in conjunction therewith, free and
clear of any and all liens, liabilities, encumbrances, exceptions and claims,
other than the Assumed Contracts (collectively, the “Personal Property”).

(c) Intangible Property. All intangible personal property not otherwise
described in this Section 2.1 and relating to the Property or the business of
owning, operating, maintaining and/or managing the Property, including, without
limitation: (i) all warranties, guarantees and bonds from third parties,
including, without limitation, contractors, subcontractors, materialmen,
suppliers, manufacturers, vendors and distributors; (ii) all deposits,
reimbursement rights, refund rights, receivables and other similar rights from
any governmental or quasi-governmental agency; (iii) all liens and security
interests in favor of Seller, together with any instruments or documents
evidencing same; (iv) all goodwill relating to the business of owning,
operating, maintaining and managing the Property; (v) all trade names,
trademarks, service marks and logos used in conjunction with the ownership,
operation and management of the Property, including, without limitation, the
trade name “Plaza at Rockwall” and any and all derivatives and forms thereof,
together with all trademarks, service marks and logos of “Plaza at Rockwall,”
whether or not registered, and all trademark, service mark, fictitious business
name and other intellectual property registrations or filings with regard to the
foregoing; (vi) all advertising campaigns and marketing or promotional materials
relating to the Property; and (vii) all artwork, photographs and other
intellectual property utilized in conjunction with the ownership, operation
and/or management of the Property, free and clear of any and all liens,
liabilities, encumbrances, exceptions and claims (collectively, the “Intangible
Property”).

 

9



--------------------------------------------------------------------------------

(d) Leases and Security Deposits. All leases in effect or in process on the
Closing with respect to the Real Property, including any New Leases, together
with any amendments, guarantees and other agreements relating thereto, all
rentals, deposits, receivables (except any amount received by Seller with regard
to Seller’s contest of 2009 Taxes as provided herein or for any such amount
received by Seller or Buyer regarding Seller’s contest of 2010 Taxes which apply
to a period of time prior to the Closing Date), reimbursements and other similar
items payable by Tenants under the Leases, together with all Tenant files in
Seller’s possession and/or control with respect to the Leases, and all claims,
demands, causes of action and other rights against Tenants and all guarantors of
the Leases (collectively, the “Leases”), together with all of Seller’s right,
title and interest in and to all Security Deposits and other collateral relating
to the Leases.

(e) Assumed Contracts. All contracts, leases and agreements relating to the
business, management and operations of the Property which Buyer has expressly
agreed to assume in writing upon the Closing pursuant to a written notice by
Buyer delivered to Seller prior to the expiration of the Investigation Period
(collectively, the “Assumed Contracts”). In the event Buyer fails to deliver to
Seller Buyer’s written election to assume one or more of the Contracts pursuant
to this Section 2.1(e), such failure shall be deemed to constitute Buyer’s
election not to assume any of the Contracts.

(f) Permits and Entitlements. All of Seller’s right, title and interest in, to
and under: (i) all permits, licenses, certificates of occupancy, approvals,
authorizations and orders obtained from any governmental authority and relating
to the Real Property or the business of owning, maintaining and/or managing the
Real Property, including, without limitation, all land use entitlements,
development rights, density allocations, certificates of occupancy, sewer
hook-up rights and all other rights or approvals relating to or authorizing the
ownership, operation, management and/or development of the Real Property;
(ii) all preliminary, proposed and final drawings, renderings, blueprints, plans
and specifications (including “as-built” plans and specifications), and tenant
improvement plans and specifications for the Improvements (including “as-built”
tenant improvement plans and specifications; (iii) all maps and surveys for any
portion of the Real Property; (iv) all items constituting the Seller’s
Deliveries; and (v) any and all other items of the same or similar nature
pertaining to the Real Property, and all changes, additions, substitutions and
replacements for any of the foregoing, free and clear of any and all liens,
liabilities, encumbrances, exceptions and claims (collectively the “Permits and
Entitlements”).

(g) Books and Records. All books and records relating to the business of owning,
operating, maintaining and/or managing the Property, including, without
limitation, all accounting, financial, tax, employment, sales and other records
related to the Shopping Center; provided, however, excluding any books and
records relating to the organizational partnership documents of Seller or the
financial statements relating to such partnership (collectively the “Books and
Records”).

(h) Phase III of the Shopping Center. Notwithstanding anything to the contrary
contained herein, the Property shall not include Phase III of the Shopping
Center or any of the foregoing items to the extent they relate to or are
applicable to Phase III of the Shopping Center.

 

10



--------------------------------------------------------------------------------

Section 2.2 Purchase Price. The purchase price for the Property (“Purchase
Price”) shall be the sum of Forty Million Seven Hundred Fifty Thousand Dollars
($40,750,000). Buyer shall pay the Purchase Price to Seller by paying the
Purchase Price in cash in accordance with the following terms and conditions:

(a) Initial Deposit. Within two (2) Business Days after Buyer delivers Buyer’s
Election Not to Terminate to Seller, Buyer shall deposit into Escrow the sum of
Fifty Thousand Dollars ($50,000), in the form of Cash, which amount shall serve
as an earnest money deposit (“Initial Deposit”). Buyer may direct Escrow Agent
to invest the Initial Deposit in one or more interest bearing accounts with a
federally insured state or national bank located in California, designated by
Buyer and approved by Escrow Agent. Buyer agrees that the risk of loss with
respect to the Initial Deposit shall be with Buyer according to the terms and
conditions of this Agreement. Subject to the applicable termination and default
provisions contained in this Agreement: (i) the Initial Deposit shall remain in
Escrow prior to the Closing; (ii) upon the Closing, the Initial Deposit shall be
applied as a credit towards the payment of the Purchase Price; and (iii) all
interest that accrues on the Initial Deposit while in Escrow Agent’s control
shall belong to Buyer. Buyer shall complete, execute and deliver to Escrow Agent
a W-9 Form, stating Buyer’s taxpayer identification number at the time of
delivery of the Initial Deposit. All references in this Agreement to the
“Initial Deposit” shall mean the Initial Deposit and any and all interest that
accrues thereon while in Escrow Agent’s control.

(b) Closing Deposit. The Purchase Price, less the Initial Deposit shall be paid
by Buyer to Escrow Agent in cash by wire transfer and distributed by Escrow
Agent to Seller at the Closing, subject to and in accordance with the terms and
conditions set forth in this Agreement (the “Closing Deposit”).

(c) Survival. The provisions of this Article 2 shall survive the Closing.

ARTICLE 3

ESCROW

Within three (3) Business Days following the Effective Date, Seller and Buyer
shall open an escrow (“Escrow”) with Escrow Agent by Seller and Buyer delivering
to Escrow Agent fully executed counterpart originals of this Agreement and fully
executed counterpart originals of Escrow Agent’s general provisions, which are
attached hereto as Exhibit “H” (“General Provisions”). The date of such delivery
shall constitute the opening of Escrow and upon such delivery, this Agreement
shall constitute joint escrow instructions to Escrow Agent, which joint escrow
instructions shall supersede all prior escrow instructions related to the
Escrow, if any. Additionally, Seller and Buyer hereby agree to promptly execute
and deliver to Escrow Agent any additional or supplementary escrow instructions
as may be necessary or convenient to consummate the transactions contemplated by
this Agreement provided, however, that neither the General Provisions nor any
such additional or supplemental escrow instructions shall supersede this
Agreement, and in all cases this Agreement shall control, unless the General
Provisions or such additional or supplemental escrow instructions expressly
provide otherwise.

 

11



--------------------------------------------------------------------------------

ARTICLE 4

INVESTIGATION PERIOD; VOLUNTARY TERMINATION; TITLE

Section 4.1 Investigation Period. During the time period commencing upon the
Effective Date of this Agreement, and terminating at 11:59 p.m. on May 21, 2010,
Buyer shall have the right to conduct and complete an investigation of all
matters pertaining to the Property and Buyer’s purchase thereof including,
without limitation, the matters described in this Section 4.1.

(a) Seller’s Deliveries. Within five (5) Calendar Days following the Effective
Date of this Agreement, Seller, at Seller’s expense, shall cause to be
delivered, to Buyer, true, correct and complete copies of all documents,
agreements and other information relating to the Property in Seller’s possession
as listed on Schedule “1.0,” attached hereto and incorporated herein by
reference and as set forth in Section 4.1(b) below (collectively, the “Seller’s
Deliveries”). Seller will promptly deliver to Buyer supplements and/or updates
of Seller’s Deliveries to the extent such items are received by Seller prior to
Closing. During the Investigation Period, Buyer shall have the right to conduct
and complete an investigation of all matters pertaining to Seller’s Deliveries
and all other matters pertaining to the Property and Buyer’s acquisition
thereof. In this regard, Buyer shall have the right to contact the Tenants,
governmental agencies and officials and other parties and make reasonable
inquiries concerning Seller’s Deliveries and any and all other matters
pertaining to the Property. Seller agrees to reasonably cooperate with Buyer in
connection with its investigation of Seller’s Deliveries and all other matters
pertaining to the Property at no cost or expense to Seller; provided, however,
that Seller shall be obligated to pay for the costs of copying and the delivery
to Buyer of the Seller Deliveries and for Seller’s costs relating to Seller’s
time and overhead including, but not limited to, Seller’s attorneys fees as it
relates to any communications of Seller whether written, oral or otherwise to
Buyer or its agents relating to Buyer’s investigation of the Property.

(b) Preliminary Title Report/Survey. Within fifteen (15) Calendar Days following
the Effective Date, Seller shall cause to be delivered to Buyer a current
preliminary title report dated no earlier than the Effective Date covering the
Real Property, together with copies of all documents referred to as exceptions
therein (“Preliminary Title Report”), issued by Title Insurer. In addition,
prior to the expiration of the Investigation Period, Buyer, at Buyer’s sole cost
and expense, shall have the right to elect to obtain: (x) a current “as-built”
ALTA/ACSM survey of the Real Property dated no earlier than the Effective Date
prepared by Seller’s or Buyer’s surveyor according to Buyer’s standards
(“Updated Survey”); and (y) an updated phase I environmental audit and
architectural and engineering report dated no earlier than the Effective Date
prepared according by ADR Environmental Group, Inc. based out of Sacramento, CA
according to Buyer’s standards (“Phase I Environmental Report”).

Fee title to the Real Property shall be conveyed by Seller to Buyer subject only
to the following exceptions to title (collectively, the “Permitted Title
Exceptions”):

(i) Non-delinquent real and personal property taxes and assessments;

(ii) Any matters set forth in the Preliminary Title Report, the Survey and the
Updated Survey that are approved by Buyer in accordance with the procedures and
within the time periods set forth in Section 4.1(c) hereof;

 

12



--------------------------------------------------------------------------------

(iii) All New Matters approved in writing by Buyer pursuant to Section 4.1(d)
hereof, to the extent such New Matters relate to fee title to the Real Property;

(iv) Any lien voluntarily imposed by Buyer.

(c) Objection Matters.

(i) Objection Notice. If Buyer is not satisfied with any of Seller’s Deliveries
or its review thereof or if Buyer is not satisfied with any of its due diligence
investigation of the Property or any portion thereof, Buyer may give Seller one
or more written notices (each, an “Objection Notice”) at any time prior to the
expiration of the Investigation Period. Each Objection Notice shall list each
item of dissatisfaction or objection (each, an “Objection Matter,” and,
collectively, the “Objection Matters”).

(ii) Seller’s Cure Election Notice. If Buyer provides to Seller one or more
Objection Notices, Seller shall deliver to Buyer written notice (“Seller’s Cure
Election Notice”) within five (5) Calendar Days after the expiration of the
Investigation Period (the “Cure Election Deadline”), of Seller’s election to
cure or not cure each of the Objection Matters. Seller shall not be obligated to
elect to cure any Objection Matters, other than Monetary Obligations which
Seller is obligated to remove; provided, however, in no event shall Seller be
obligated to remove any Monetary Obligations that Title Insurer has agreed will
not be listed as exceptions to Buyer’s Title Policy and that the Title Policy
specifically insures Buyer over. The failure of Seller to timely deliver
Seller’s Cure Election Notice on or before the Cure Election Deadline (having
received one or more Objection Notices from Buyer prior to the expiration of the
Investigation Period) shall be deemed to be an election by Seller to not cure
all of the Objection Matters. If Seller timely elects (or is deemed to have
elected) not to cure one or more of the Objection Matters, then Seller shall not
be in default under this Agreement (except to the extent such Objection Matters
constitute Monetary Obligations that Seller is obligated to remove) and, in such
a case, Buyer may exercise either of the following options within three
(3) Business Days after Buyer’s receipt of Seller’s Cure Election Notice:
(A) continue this Agreement in effect without modification pursuant to the
provisions of Section 4.3(b) hereof and purchase the Property in accordance with
the terms and conditions of this Agreement, subject to the Objection Matters
which Seller has elected not to cure (which will be deemed to constitute
“Permitted Title Exceptions”), except to the extent such Objection Matters
constitute Monetary Obligations which Seller is obligated to remove; or
(B) terminate this Agreement and the Escrow pursuant to the provisions of
Section 4.2 hereof.

(iii) Cure of Objection Matters. If Seller timely elects to cure one or more of
the Objection Matters, Seller shall have until seven (7) Business Days
immediately preceding the Closing Date (such period being referred to as, the
“Cure Deadline”) to complete its cure of such Objection Matters, and Seller
shall pay all costs associated with such cure of the Objection Matters. If
Seller fails to timely cure an Objection Matter that Seller has elected to cure
on or before the Cure Deadline, then Seller shall be in default under this
Agreement and, in such a case, Buyer may exercise either of the following
options on or before the Closing Date: (1) continue this Agreement in effect
without modification pursuant to the provisions of Section 4.3(c) hereof and
purchase the Property in accordance with the terms and conditions of this
Agreement, subject to such Objection Matters which Seller failed to timely cure
(which will be

 

13



--------------------------------------------------------------------------------

deemed to constitute “Permitted Title Exceptions”), except to the extent such
Objection Matters constitute Monetary Obligations which Seller is obligated to
remove; or (2) terminate this Agreement and the Escrow pursuant to the
provisions of Section 8.5(a) hereof, unless such Objection Matters are the
result of a breach by Seller of one or more of the provisions of Section 5.1
hereof, in which case the provisions of Section 8.6(a) hereof shall govern.

(d) New Matters.

(i) New Matters Notice. In the event that prior to the Closing, (A) any new
title exceptions are discovered or revealed, which new title exceptions were not
otherwise set forth or referred to in the Preliminary Title Report, and which
are not the result of an act or omission of Buyer, or its agents or
representatives; or (B) any item which was included as part of Seller’s
Deliveries that Seller delivered to Buyer according to Seller’s obligations
according to the terms and conditions of this Agreement is subsequently
modified, supplemented or amended (all together the “New Matters”), then Seller
shall upon becoming aware of any such New Matters deliver written notice to
Buyer disclosing the existence of such New Matters (the “New Matters Notice”),
together with copies of all documents, agreements, items or instruments relating
thereto.

(ii) New Matters Objection Notice. If Buyer is not satisfied with one or more of
the New Matters disclosed in Seller’s New Matters Notice, Buyer may give Seller
written notice (the “New Matters Objections Notice”) within five (5) Business
Days after the date of Buyer’s receipt of such New Matters Notice. In the event
Buyer fails to timely object to a New Matter, such New Matter shall be deemed to
constitute a “Permitted Title Exception” to the extent such New Matter relates
to fee title to the Real Property, except to the extent such New Matters are
Monetary Obligations which Seller is obligated to remove. Each New Matters
Objection Notice shall list each item of dissatisfaction or objection with
respect to such New Matters (collectively, the “New Matters Objections”).

(iii) New Matters Cure Notice. Seller shall have the right, but not the
obligation to elect to cure, at Seller’s sole cost and expense, one or more of
the New Matters Objections by delivering written notice of such election to
Buyer within two (2) Business Days of Seller’s receipt of a New Matters
Objections Notice (the “New Matters Cure Notice”). The failure of Seller to
timely make an election to cure or not cure the New Matters Objections shall be
deemed to be an election by Seller not to cure all of the New Matters
Objections. In the event Seller timely elects (or is deemed to have elected) not
to cure one or more of the New Matters Objections then Buyer may, within three
(3) Business Days after Buyer’s receipt of Seller’s New Matters Cure Notice,
elect to either: (A) continue this Agreement in effect without modification and
purchase and acquire the Property in accordance with the terms and conditions of
this Agreement, subject to the New Matters which Seller has elected not to cure
(which will be deemed to constitute “Permitted Title Exceptions” to the extent
such New Matters relate to fee title to the Real Property), except to the extent
such New Matters constitute Monetary Obligations which Seller is obligated to
remove; or (B) terminate this Agreement and the Escrow pursuant to the
provisions of Section 8.5(a) hereof, unless such New Matter is the result of a
breach by Seller of one or more of the provisions of Section 5.1 hereof, in
which case the provisions of Section 8.6(a) hereof shall govern.

 

14



--------------------------------------------------------------------------------

(iv) Cure of New Matters Objections. If Seller timely elects to cure one or more
of the New Matters Objections, Seller shall have until the last Business Day
immediately preceding the Closing Date to cure such New Matters Objections to
Buyer’s reasonable satisfaction, provided, however, if one or more of such New
Matters Objections cannot reasonably be cured on or before the last Business Day
immediately preceding the Closing Date, then Seller shall have the right to
extend the Closing Date for ten (10) Business Days in order to effectuate such
cure. In such a case, all references in this Agreement to the “Closing Date”
shall mean the Closing Date, as the same may be extended pursuant to this
Section 4.1(d) hereof. If Seller fails to timely cure one or more of the New
Matters Objections that Seller has elected to cure, then Buyer may, at any time
on or before the Closing Date, elect to either: (A) continue this Agreement in
effect without modification and purchase and acquire the Property in accordance
with the terms and conditions of this Agreement, subject to the New Matters
Seller failed to timely cure (which will be deemed to constitute “Permitted
Title Exceptions” to the extent such New Matters relate to fee title to the Real
Property), except to the extent such New Matters constitute Monetary Obligations
which Seller is obligated to remove; or (B) terminate this Agreement and the
Escrow pursuant to the provisions of Section 8.5(a) hereof, unless such New
Matter is the result of a breach by Seller of one or more of the provisions of
Section 5.1 hereof, in which case the provisions of Section 8.6(a) hereof shall
govern. Notwithstanding any provision in this Agreement to the contrary, in no
event shall the term “Permitted Title Exceptions” include any Monetary
Obligation that Seller is obligated to remove and Seller hereby agrees to and
shall remove all such Monetary Obligations on or before the Closing.

(e) Physical Inspection. Subject to the limitations set forth in this
Section 4.1(d), during the Investigation Period, Buyer shall have the right, at
Buyer’s expense, to make non-invasive inspections (including tests, surveys and
other studies) of the Real Property and all matters relating thereto, including,
but not limited to, soils and geologic conditions, location of property lines,
utility availability and use restrictions, environmental conditions, the manner
or quality of the construction of the Improvements, the habitability,
merchantability, marketability, profitability or fitness for a particular
purpose of the Real Property, the effect of applicable planning, zoning and
subdivision statutes, ordinances, regulations, restrictions and permits, the
character and amount of any fees or charges that must be paid to further
develop, improve and/or occupy the Real Property and all other matters relating
to the Real Property. During the Investigation Period, subject to the provisions
of the Leases, Buyer and its agents, contractors and subcontractors shall have
the right to enter upon the Real Property, at reasonable times during ordinary
business hours, to make inspections and tests as Buyer deems reasonably
necessary and which may be accomplished without causing any damage to the Real
Property. Buyer shall not materially interfere with any Tenant, occupant or
invitee of the Real Property in making such inspections or tests, and shall
return and restore the Property to its original condition prior to such
inspections or tests. Buyer shall not violate the provisions of any of the
Leases and shall not permit any liens or encumbrances to be placed against the
Real Property in connection with Buyer’s investigation and inspection of the
Real Property and/or in connection with Buyer’s activities on the Real Property.
Buyer shall also provide evidence to Seller that Buyer carries liability
insurance insuring Buyer’s physical inspection of the Property in an amount of
at least One Million Dollars ($1,000,000). Buyer agrees to indemnify, defend and
hold Seller harmless from any and all loss and expense (including, without
limitation, attorney’s fees) resulting from claims and damages (including, but
not limited to, injury to, or death of persons, loss or damage

 

15



--------------------------------------------------------------------------------

to property, the performance of any labor or services for Buyer, or the release,
escape, discharge, emission, spillage, seepage or leakage by Buyer on or from
the Property of any hazardous substance or any other violation by Buyer of any
environmental law) caused by, arising out of, or incurred in connection with the
exercise by Buyer of Buyer’s rights under this section; provided, however,
except for any matters caused by Seller’s negligence and damage, loss or
potential loss caused by the discovery of an existing condition. Any provision
of this Agreement to the contrary notwithstanding, the indemnification
obligation of Buyer under this section shall survive the Closing or any earlier
termination of this Agreement.

(f) Investigation of Permits and Entitlements, Contracts, Leases, Intangible
Property, Personal Property and Other Property. During the Investigation Period,
Buyer shall have the right, at Buyer’s expense, to conduct and complete an
investigation of all matters pertaining to the Permits and Entitlements,
Contracts, Leases, Intangible Property, Personal Property and all other items of
Property and Buyer’s acquisition thereof. In this regard, at all times prior to
the Closing, Buyer shall have the right (after reasonable prior notice to Seller
before Buyer may contact Tenants), to contact governmental officials and other
parties and make reasonable inquiries concerning the Permits and Entitlements,
Contracts, Leases, Intangible Property, Personal Property and all other items of
Property, and Buyer shall have no liability whatsoever arising from its
investigation. Seller agrees to reasonably cooperate with Buyer in connection
with its investigation of the Permits and Entitlements, Contracts, Leases,
Intangible Property, Personal Property and all other matters pertaining thereto;
provided, however, that Seller shall be obligated to pay for the costs of
copying and the delivery to Buyer of the Seller Deliveries and for Seller’s
costs relating to Seller’s time and overhead including, but not limited to,
Seller’s attorneys fees as it relates to any communications of Seller whether
written, oral or otherwise to Buyer or its agents relating to Buyer’s
investigation of the Property.

In the event Buyer disapproves or finds unacceptable, in Buyer’s sole and
absolute discretion, any matters reviewed by Buyer during the Investigation
Period, Buyer may elect to terminate this Agreement and the Escrow pursuant to
the provisions of Section 4.2 hereof.

Section 4.2 Election to Terminate. In the event Buyer desires to terminate this
Agreement and the Escrow for any reason or for no reason whatsoever, Buyer may
elect to terminate this Agreement and the Escrow at any time: (a) by giving
Seller written notice of Buyer’s election to terminate (“Buyer’s Election to
Terminate”), not later than 11:59 p.m. on the date of expiration of the
Investigation Period; (b) if Buyer shall have delivered to Seller one or more
Objection Notices prior to the expiration of the Investigation Period and Seller
timely elects (pursuant to Seller’s Cure Election Notice) not to cure one or
more of such Objection Matters, then Buyer may terminate this Agreement by
giving Seller written notice of Buyer’s Election to Terminate not later than
11:59 p.m. on the date that is five (5) Calendar Days after the expiration of
the Cure Election Deadline; or (c) if Buyer shall have given one or more
Objection Notices prior to the expiration of the Investigation Period and Seller
elects to cure such Objection Matters, if Seller fails to cure to the
satisfaction of Buyer the Objection Matters within the Cure Deadline, then Buyer
may terminate this Agreement by giving Seller written notice of Buyer’s Election
to Terminate not later than 11:59 p.m. on or before the date that is five
(5) Calendar Days after the expiration of the Cure Deadline; or (d) if Buyer
shall have delivered to Seller one or more New Matters Objections Notice within
the time period provided for in Section 4.1(d)(ii) of this Agreement and Seller
timely elects (pursuant to Seller’s New Matters

 

16



--------------------------------------------------------------------------------

Cure Notice) (or is deemed to have elected) not to cure one or more of such New
Matters Objections, then Buyer may terminate this Agreement by giving Seller
written notice of Buyer’s Election to Terminate not later than 11:59 p.m. on the
date that is five (5) Calendar Days after Buyer’s receipt of Seller’s New
Matters Cure Notice; or (e) if Buyer shall have given one or more New Matters
Objections Notice within the time period provided for in Section 4.1(d)(ii) of
this Agreement and Seller elects to cure such New Matters Objections, if Seller
fails to cure to the satisfaction of Buyer the New Matters Objections within the
time period provided for in Section 4.1(d)(iv) of this Agreement, then Buyer may
terminate this Agreement by giving Seller written notice of Buyer’s Election to
Terminate not later than 11:59 p.m. on or before the Closing Date; or (f) by
failing to timely deliver to Seller Buyer’s Election Not to Terminate pursuant
to Section 4.3 hereof, which failure shall be deemed to constitute Buyer’s
Election to Terminate this Agreement and the Escrow pursuant to this
Section 4.2.

Upon any election (including any deemed election) by Buyer to terminate this
Agreement and the Escrow pursuant to this Section 4.2, this Agreement shall
automatically terminate (other than those provisions which expressly provide
that they survive any termination of this Agreement). Within two (2) Business
Days after Buyer delivers Buyer’s Election to Terminate to Seller pursuant to
this Section 4.2 (or within two (2) Business Days after Buyer is deemed to have
elected to terminate this Agreement and the Escrow pursuant to this Section 4.2,
as applicable), and without the need of any further authorization or consent
from Seller, Escrow Agent shall cause to be paid to Buyer the Initial Deposit,
together with all interest accrued thereon. Seller and Buyer shall execute such
cancellation instructions as may be necessary to effectuate the cancellation of
the Escrow, as may be required by Escrow Agent. Any escrow cancellation, title
cancellation or other cancellation costs in connection therewith shall be borne
by Seller.

Section 4.3 Election Not to Terminate. In the event Buyer desires not to
terminate this Agreement and the Escrow, Buyer shall deliver written notice to
Seller of Buyer’s election not to terminate this Agreement (“Buyer’s Election
Not to Terminate”): (a) on or before 11:59 p.m. on the date of expiration of the
Investigation Period; or (b) if Buyer shall have delivered one or more Objection
Notices to Seller prior to the expiration of the Investigation Period and Seller
elects not to cure all such Objection Matters, then Buyer may elect not to
terminate this Agreement by delivering to Seller Buyer’s Election Not to
Terminate on or before 11:59 p.m. on the date that is five (5) Calendar Days
after the expiration of the Cure Election Deadline; or (c) if Buyer shall have
given one or more Objection Notices prior to the expiration of the Investigation
Period and Seller elects (or is deemed to have elected) to cure one or more of
such Objection Matters, if Seller fails to cure to the satisfaction of Buyer
such Objection Matters within the Cure Deadline, then Buyer may elect not to
terminate this Agreement by delivering to Seller Buyer’s Election Not to
Terminate on or before 11:59 p.m. on the date that is five (5) Calendar Days
after the expiration of the Cure Deadline. Buyer’s Election Not to Terminate
pursuant to Section 4.3(c) hereof shall be subject to Seller’s obligation to
cure any Objection Matters or New Matters Objections which Seller has elected to
endeavor to cure, if any, pursuant to Section 4.1(c) or Section 4.1(d) hereof as
applicable and shall also be subject to the timely performance and satisfaction
by Seller of all of the covenants, agreements and obligations of Seller pursuant
to this Agreement.

 

17



--------------------------------------------------------------------------------

In the event Buyer fails to timely deliver to Seller Buyer’s Election Not to
Terminate in accordance with the provisions of this Section 4.3, such failure
shall be deemed to constitute Buyer’s Election to Terminate this Agreement in
accordance with the terms and conditions of Section 4.2 hereof. In the event
Buyer terminates this Agreement, Buyer shall return all Seller’s Deliveries to
Seller and shall provide to Seller copies of all third party reports obtained by
Buyer with respect to the Property.

ARTICLE 5

PRE-CLOSING OBLIGATIONS OF SELLER and BUYER

Section 5.1 Seller’s Pre-Closing Obligations. Seller hereby covenants and agrees
as follows:

(a) Operations. During the time period commencing upon the Effective Date and
terminating upon the Closing or the earlier termination of this Agreement,
subject to the provisions of Section 8.3 hereof, Seller shall operate and manage
the Real Property substantially in accordance with its customary practices.

(b) Maintenance. During the time period commencing upon the Effective Date and
terminating upon the Closing or the earlier termination of this Agreement,
subject to the provisions of Section 8.3 hereof, Seller shall maintain the Real
Property in substantially its present condition, subject to normal wear and
tear, and Seller shall not diminish the quality or quantity of maintenance and
upkeep services heretofore provided to the Real Property.

(c) Leases. During the time period commencing upon the Effective Date and
terminating upon the Closing or the earlier termination of this Agreement,
subject to the provisions of Section 8.3 hereof, Seller shall administer and
timely perform all of its obligations under the Leases, shall not commit any
default under the Leases and shall use commercially reasonable efforts to cause
any material default by any Tenant under the Leases to be cured prior to the
expiration of the Investigation Period (but in no event later than the Closing
Date). Furthermore, during the time period commencing upon five (5) days prior
to the expiration of the Investigation Period and terminating on the Closing or
the earlier termination of this Agreement, as applicable, Seller shall not
renew, extend, amend or modify any of the Leases or enter into any new Lease
(each, a “Proposed New Lease”), without the prior written consent of Buyer in
each instance, which consent shall be given or withheld in Buyer’s sole
discretion. In the event Seller desires to enter into a Proposed New Lease,
Seller shall deliver to Buyer a copy of the Proposed New Lease for Buyer’s
review in accordance with the provisions of this Section 5.1(c). Buyer shall
have a period of five (5) Business Days following the receipt of such Proposed
New Lease for Buyer to review and approve or disapprove of the same. Prior to
the expiration of such five (5) Business Day period, Buyer shall deliver written
notice to Seller advising Seller of Buyer’s approval or disapproval of such
Proposed New Lease. In the event Buyer fails to timely deliver such written
notice of approval or disapproval within such five (5) Business Day period, then
Buyer shall be deemed to have disapproved such Proposed New Lease. All Proposed
New Leases which are approved by Buyer pursuant to the provisions of this
Section 5.1(c), and which are subsequently entered into and executed by Seller,
shall be deemed to constitute a “New Lease” for purposes of this Agreement. All
references in this Agreement to the “Leases” shall mean and include any New
Leases entered into by Seller and approved by Buyer pursuant to this
Section 5.1(c).

 

18



--------------------------------------------------------------------------------

(d) Notices/Violations. During the time period commencing upon the Effective
Date of this Agreement and terminating on the Closing or the earlier termination
of this Agreement, Seller shall promptly deliver to Buyer any and all notices
and/or other written communications delivered to or received from: (i) any
Tenant; (ii) any party under any of the Contracts; and/or (iii) any governmental
authority. During the time period commencing upon the Effective Date of this
Agreement and terminating on the Closing or the earlier termination of this
Agreement, Seller shall, to the extent Seller becomes aware of the following,
deliver to Buyer prompt notice of: (i) the occurrence of any inspections of the
Property by any governmental authority; (ii) any actual default by a party to
any Contract; (iii) any actual default by any party to any Lease; (iv) any
written notices of violations of laws, ordinances, orders, directives,
regulations or requirements issued by, filed by or served by any governmental
agency against or affecting Seller or any part or aspect of the Property. Buyer
hereby acknowledges that Seller has informed Buyer of the J.C. Penney
Litigation.

(e) Assumed Contracts. During the time period commencing upon the Effective Date
and terminating upon the Closing or the earlier termination of this Agreement,
subject to the provisions of Section 8.3 hereof, Seller shall administer and
timely perform all of its material obligations under the Contracts. Furthermore,
during the time period commencing upon the date of delivery by Buyer to Seller
of Buyer’s Election Not to Terminate pursuant to Section 4.3 hereof and
terminating on the Closing or the earlier termination of this Agreement, as
applicable, Seller shall not terminate, amend or modify any of the Assumed
Contracts or enter into any new Contract, without the prior written consent of
Buyer in each instance, which consent may be granted or withheld in Buyer’s sole
discretion. Seller agrees that, except for the Assumed Contracts, prior to the
Closing Seller shall be responsible for terminating all Contracts and other
obligations (including, but not limited to, any and all management, listing
and/or leasing agreements) relating to the maintenance, operation, management
and leasing of the Property, and Seller shall be liable for any risks, costs and
penalties related to such termination.

(f) Monetary Obligations. Seller shall pay and satisfy in full any and all
Monetary Obligations on or before the Closing Date which the Title Insurer will
not remove from Buyer’s title policy and that the Title Policy does not insure
Buyer over.

(g) New Liens, Liabilities or Encumbrances. Seller shall not cause, grant or
permit any new liens, liabilities, encumbrances or exception to title to the
Property without the prior written consent of Buyer in each instance, which
consent may be granted or denied in the sole and absolute discretion of Buyer.

(h) Required Estoppel Certificates. Seller shall use good faith efforts to
deliver to Buyer by the Estoppel Delivery Deadline estoppel certificates from
each of the Tenants (each, a “Tenant Estoppel Certificate”), which shall be
effective no earlier than twenty (20) calendar days prior to the Closing Date.
Seller agrees that each Tenant Estoppel Certificate shall contain substantially
the same terms and be in substantially the same form and substance as the form
of certificate attached hereto as Exhibit I and incorporated by reference
herein; provided, however, that if (i) a form of estoppel certificate is
attached to or otherwise prescribed in a

 

19



--------------------------------------------------------------------------------

particular lease document, or (ii) if the applicable Lease provides that a
particular form of estoppel certificate be used, that such form shall be deemed
to be acceptable to Buyer. Notwithstanding any terms and conditions of this
Agreement to the contrary, if Seller has diligently used its good faith efforts
to obtain each Tenant Estoppel Certificate, Seller, for any such Tenant which
fails to deliver a Tenant Estoppel Certificate, shall, execute and deliver to
Buyer by the Estoppel Delivery Deadline a landlord estoppel certificate (each, a
“Landlord Estoppel Certificate”) in substantially the form and substance of
Exhibit J attached hereto as modified to reflect the terms of the Leases and
state of such Leases as of the date of the Landlord Estoppel Certificates
effective as of the Estoppel Delivery Deadline; provided, that Seller shall have
obtained a Tenant Estoppel Certificate from all of the Tenants of not less than
the following (the “Required Tenants”): (a) Best Buy, Ulta, Staples, J.C.
Penney, Dick’s Sporting Goods, Belk’s, Lane Bryant, Dress Barn and Maurice’s,
provided, however, Seller shall not be obligated to provide a Tenant Estoppel
Certificate to Buyer for Dress Barn and Maurice’s in the event Seller fails to
send to Buyer fully executed lease agreements with Dress Barn and Maurice’s
according to the terms and conditions set forth in Section 8.1(h) and Buyer
elects not to terminate this Agreement as a result thereof; and (b) from all
Tenants representing fifty percent (50%) of the remaining leased square footage
of the Property. Buyer shall be obligated to proceed with Closing according to
the terms and conditions of this Agreement only if Seller provides a Tenant
Estoppel Certificate to Buyer within the time period provided for herein from
the Required Tenants and a Landlord Estoppel Certificate for the Tenants leasing
the balance of the remaining leased square footage of the Property. If Seller is
not able to satisfy the foregoing Estoppel requirements, then Buyer may, in its
sole and absolute discretion, elect to either (i) proceed with the Closing and
waive the requirement for the delivery of any such Tenant Estoppel Certificate
from such Tenants (but Seller shall nevertheless provide a Landlord Estoppel
Certificate for all such Tenants); or (ii) on or before the Closing Date,
terminate this Agreement in its entirety, then the provisions of Section 8.5(a)
shall govern.

(i) Approval or Disapproval of Estoppel Certificates. Buyer shall have the right
to approve or disapprove of the Estoppel Certificates which reflect the
existence of any alleged “material” default by Seller or by the applicable
Tenant under any particular lease; provided, however, Buyer shall not have the
right to disapprove of the J.C. Penney Estoppel Certificate because of the J.C.
Penney Litigation. As used in this Section 5.1(g)(i), the term “material”
default shall mean a default involving a controversy or claim in excess of
twenty five thousand dollars ($25,000); provided, however, Seller hereby agrees
to cure and pay any default of Seller reflected in any Estoppel Certificate
which is less than such material default by the Closing Date at Seller’s sole
cost and expense. If Buyer disapproves of any such Estoppel Certificate, then
Buyer may deliver to Seller written notice of Buyer’s disapproval (“Estoppel
Objection Notice”) within five (5) Business Days following Buyer’s receipt of
the last of all the Estoppel Certificates. The Estoppel Objection Notice shall
describe in reasonable detail each item of dissatisfaction or objection in
particular (each, an “Estoppel Objection Matter” and collectively, the “Estoppel
Objection Matters”). Unless Seller receives an Estoppel Objection Notice within
such five (5) Business Day period, Buyer shall be deemed to have approved all
such Estoppel Certificates. If Seller receives an Estoppel Objection Notice
within such five (5) Business Day period, then Seller may, but shall not be
obligated to, agree to cure some or all of the Estoppel Objection Matters
described in such Estoppel Objection Notice by delivering written notice
(“Estoppel Cure Notice”) to Buyer of Seller’s election to cure some or all of
the Estoppel Obligation Matters within two (2) Business Days following Seller’s
receipt of Buyer’s

 

20



--------------------------------------------------------------------------------

Estoppel Objection Notice. If Seller fails to deliver Seller’s Estoppel Cure
Notice to Buyer within such time period, Seller shall be deemed to have elected
to not cure all such Estoppel Objection Matters. If Seller timely elects to cure
one or more of the Estoppel Objection Matters, then Seller shall have until the
last Business Day immediately preceding the Closing Date to cure such Estoppel
Objection Matters that Seller has committed to cure, and shall pay all costs
associated with such cure.

(ii) Estoppel Remedies. If Seller either: (a) fails to cure an Estoppel
Objection Matter that Seller has elected to cure by the Closing; or (b) elects
not to (or is deemed to have elected not to) cure one or more of the Estoppel
Objection Matters, then Seller shall not be in default under this Agreement and,
in such a case, Buyer may exercise one of the following options: (1) continue
this Agreement in effect without modification and purchase and acquire the
Property in accordance with the terms and conditions of this Agreement, subject
to such Estoppel Objection Matters; or (2) terminate this Agreement and the
Escrow pursuant to the provisions of Section 8.5(a) hereof.

ARTICLE 6

SELLER’S DELIVERIES

Section 6.1 Seller’s Deliveries to Escrow Agent at Closing. On or before 5:00
p.m. on the last Business Day prior to the Closing Date, Seller shall deliver to
Escrow Agent the items described in this Article 6.

(a) Seller’s Deed. One (1) original of Seller’s Deed, duly executed and
acknowledged by Seller.

(b) Bill of Sale. One (1) original of the Bill of Sale, duly executed by Seller.

(c) Certificate of Non-Foreign Status. One (1) original of the Certificate of
Non-Foreign Status, duly executed and acknowledged by Seller.

(d) Assignment and Assumption of Leases and Security Deposits. Two
(2) counterpart originals of the Assignment and Assumption of Leases, duly
executed by Seller.

(e) Assignment and Assumption of Contracts. Two (2) counterpart originals of the
Assignment and Assumption of Contracts, duly executed by Seller.

(f) Assignment of Permits, Entitlements and Intangible Property. Two
(2) counterpart originals of Assignment of Permits, Entitlements and Intangible
Property, duly executed by Seller.

(g) Seller’s Charges. In addition to the Purchase Price and other funds
deposited by Buyer with Escrow Agent, such funds as may be required to:
(a) discharge all Monetary Obligations; and (b) pay any amounts required to be
paid by Seller in accordance with the provisions of Article 11 hereof, in the
form of Cash.

 

21



--------------------------------------------------------------------------------

(h) Seller’s Affidavits; Certificates and Evidence of Authority. (a) Any and all
affidavits, indemnities and any other written documentation required by the
Title Insurer as a condition to the issuance of the TLTA Standard Coverage
Policy; and (b) to the extent required by the Title Insurer, evidence that
Seller and those acting for Seller have full authority to consummate the
transaction contemplated by this Agreement.

(i) Seller’s Closing Statement. Seller’s Closing Statement, duly executed by
Seller.

(j) Additional Documents. Such additional documents, instructions or other items
as may be necessary or appropriate to comply with the provisions of this
Agreement and to effect the transactions contemplated hereby provided that such
additional documents, instructions or other items shall not cause any additional
liability, cost or obligation to Seller except as otherwise provided for in this
Agreement.

(k) Leases, Assumed Contracts, Permits and Entitlements and Intangible Property.
Originals, or if the originals are not available, copies of all of the Leases,
Assumed Contracts, Permits and Entitlements and Intangible Property in Seller’s
possession or control.

(l) Tenant Notification Letters. A letter to each of the Tenants under the
Leases, in form and substance reasonably satisfactory to Seller and Buyer,
advising such Tenants of the sale of the Property to Buyer and directing the
Tenants to tender all future payments under the Leases to Buyer.

(m) Rent Roll. An updated, current rent roll relating to the Real Property,
certified by Seller to the best of Seller’s Knowledge and Belief as being true,
correct and complete as of the Closing Date.

(n) Books and Records. The originals, or if the originals are not available,
copies of all of the Books and Records in Seller’s possession or control, to the
extent not previously delivered by Seller to Buyer.

(o) Keys. All keys and security cards, if any, relating to the Real Property,
and such additional documents, instructions or other items as may be necessary
to operate any security systems on the Real Property.

(p) NNN Indemnity. One (1) original of the NNN Indemnity, duly executed by NNN.

(q) Woodmont Indemnity. One (1) original of the Woodmont Indemnity, duly
executed by Woodmont.

ARTICLE 7

BUYER’S DELIVERIES

On or before 5:00 p.m. on the last Business Day prior to the Closing Date, Buyer
shall deliver to Escrow Agent the items described in this Article 7.

 

22



--------------------------------------------------------------------------------

Section 7.1 Closing Deposit. The Closing Deposit for the Property pursuant to
Section 2.2(b) hereof. Notwithstanding the foregoing to the contrary, Buyer
shall deliver the Closing Deposit to Escrow Agent by not later than 1:00 pm on
the Closing Date.

Section 7.2 Assignment and Assumption of Leases and Security Deposits. Two
(2) counterpart originals of the Assignment and Assumption of Leases and
Security Deposits, duly executed by Buyer.

Section 7.3 Assignment and Assumption of Contracts. Two (2) counterpart
originals of the Assignment and Assumption of Contracts, duly executed by Buyer.

Section 7.4 Assignment of Permits, Entitlements and Intangible Property. Two
(2) counterpart originals of the Assignment of Permits, Entitlements and
Intangible Property, duly executed by Buyer.

Section 7.5 Buyer’s Charges. In addition to the Purchase Price and other funds
deposited by Buyer with Escrow Agent, funds sufficient to pay all amounts
required to be paid by Buyer in accordance with the provisions of Article 11
hereof, in the form of Cash.

Section 7.6 Evidence of Authority. To the extent required by the Title Insurer,
Escrow Agent and/or Seller, as applicable, evidence that Buyer and those acting
for Buyer have full authority to consummate the transaction contemplated by this
Agreement, as modified through the Closing including, without limitation,
certified copies of the corporate or other resolutions authorizing the
transactions contemplated by this Agreement.

Section 7.7 Buyer’s Closing Statement. Buyer’s Closing Statement, duly executed
by Buyer.

Section 7.8 Additional Documents. Such additional documents, instructions or
other items as may be necessary or appropriate to comply with the provisions of
this Agreement and to effect the transactions contemplated hereby provided that
such additional documents, instructions or other items shall not cause any
additional liability, cost or obligation to Buyer except as otherwise provided
for in this Agreement.

ARTICLE 8

CONDITIONS TO CLOSING; CLOSING;

AND TERMINATION UPON DEFAULT

Section 8.1 Conditions to Obligations of Buyer. The Closing of the transaction
contemplated pursuant to this Agreement and Buyer’s obligation to purchase the
Property are subject to satisfaction, prior to the Closing Date, of all of the
conditions set forth below. Seller hereby acknowledges and agrees that each of
the conditions set forth in this Section 8.1 are for the benefit of Buyer and
may only be waived by Buyer in its sole but reasonable discretion.

(a) Delivery of Items. Seller shall have timely delivered to Escrow Agent all of
the items to be delivered by Seller pursuant to Section 6.1 hereof.

 

23



--------------------------------------------------------------------------------

(b) Performance of Obligations. Seller shall have timely performed and satisfied
in all respects all of the obligations under this Agreement to be performed by
Seller prior to the Closing.

(c) Title Commitment. Title Insurer is irrevocably committed to issue a Texas
Land Title Association Owner’s Policy of Title Insurance with Standard Coverage
(TLTA Form 2006), or its state equivalent, together with such endorsements which
are available as may be requested by Buyer, with liability in the amount of the
Purchase Price, insuring that fee title to the Real Property is vested in Buyer,
subject only to: (i) the Permitted Title Exceptions (“TLTA Standard Coverage
Policy” or the “Title Policy”).

(d) Representations and Warranties. All of Seller’s representations and
warranties set forth in this Agreement shall be true and correct in all material
respects on the Closing Date as though made at the time of Closing.

(e) Litigation. No suit, action, claim or other proceeding shall have been
instituted or threatened against Seller which results, or reasonably might be
expected to result, in the transactions contemplated by this Agreement being
enjoined or declared unlawful.

(f) No Material Change. There shall have been no material change in the physical
condition of the Property which results in a diminution of the value of the
Property by more than Two Hundred Fifty Thousand Dollars ($250,000) since the
Effective Date.

(g) No Bankruptcy. There are no attachments, executions, assignments for the
benefit of creditors, receiverships, conservatorships, or voluntary or
involuntary proceedings in bankruptcy or pursuant to any other laws for relief
of debtors contemplated or filed by Seller or pending against Seller or filed by
or pending against the following Tenants: Best Buy, Ulta, Staples, J.C. Penney,
Dick’s Sporting Goods, Belk’s, Dress Barn, Maurice’s, and Lane Bryant.

(h) Completion of Construction. Seller shall have completed (without any defect
or deficiency): (i) the construction and development of the Improvements in
accordance with: (A) the plans and specifications for the Shopping Center
previously delivered to Buyer as part of Seller’s Deliveries; (B) the terms and
conditions of the Leases (excluding Dress Barn, Maurice’s and Amish Furniture);
and (C) the requirements of all applicable governmental authorities, as
evidenced by a certificate of completion from the project architect for the
Shopping Center; and (D) any Seller obligations for Tenant Inducement Costs,
leasing commission and all valid punch list items delivered by Tenants to the
Seller with respect to Tenants leased premises pursuant to the Leases; provided
however, with respect to the Improvements relating to the space occupied by
Dress Barn, Maurice’s, and Amish Furniture, Buyer shall complete and pay for all
costs to complete the same aforementioned matters contained in this
Section 8.1(h). Notwithstanding any of the terms and conditions to the contrary
contained in this Agreement, in the event Seller fails to send to Buyer within
Five (5) Business days prior to the Closing Date fully executed lease agreements
with Dress Barn and Maurice’s leasing space at the Property on terms and
conditions approved by Buyer in writing on or prior to the expiration of the
Investigation Period, then Buyer shall have the right to terminate this
Agreement by providing Seller written notice of such termination at any time on
or prior to one (1) day prior to the Closing Date. In the event Buyer does not
provide Seller written notice of such termination within said

 

24



--------------------------------------------------------------------------------

time period, then Buyer will be deemed to have waived this condition and such
right to terminate this Agreement as set forth in this Section 8.1(h) and shall
proceed to close on the Property subject to the remaining terms and conditions
of this Agreement.

Buyer may waive any of the conditions set forth in this Section 8.1 by delivery
of written notice to Seller on or before the Closing. Without limiting the
foregoing, Escrow Agent shall assume that each of the conditions set forth in
Section 8.1(b) shall have been satisfied as of the Closing Date, unless Buyer
shall have given written notice to the contrary to Escrow Agent on or before the
Closing Date.

Section 8.2 Conditions to Obligations of Seller. The Closing of the transactions
contemplated pursuant to this Agreement and the obligation of Seller to sell,
convey, assign, transfer and deliver the Property to Buyer are subject to
satisfaction, prior to the Closing Date, of all of the conditions set forth
below. Buyer hereby acknowledges and agrees that each of the conditions set
forth in this Section 8.2 are for the benefit of Seller and may only be waived
by Seller in its sole but reasonable discretion.

(a) Delivery of Items. Buyer shall have timely delivered to Escrow Agent all of
the items to be delivered by Buyer pursuant to Article 7 hereof.

(b) Performance of Obligations. Buyer shall have performed all of the
obligations of Buyer under this Agreement to be performed by Buyer prior to the
Closing.

Seller may waive any of the conditions precedent set forth in this Section 8.2
by delivery of written notice thereof to Buyer. Escrow Agent shall assume that
each of the conditions set forth in this Section 8.2(b) shall have been
satisfied as of the Closing Date, unless Seller shall have given written notice
to the contrary to Escrow Agent on or before the Closing Date.

Section 8.3 Casualty; Condemnation Proceeding.

(a) Material Loss and Material Condemnation Proceeding. In the event that, prior
to the Closing, the Real Property shall suffer a Material Loss or Seller shall
receive notice of the commencement or the threat of commencement of any eminent
domain or condemnation proceeding which involves any portion of the Real
Property valued at more than Five Hundred Thousand Dollars ($500,000) (“Material
Condemnation Proceeding”), Seller shall immediately notify Buyer of such
Material Loss or Material Condemnation Proceeding and, in such a case: (i) Buyer
shall have the right to terminate this Agreement and the Escrow pursuant to the
terms of Section 8.5(a) hereof; or (ii) accept the Property in its then existing
condition and purchase and acquire the Property in accordance with the terms and
conditions of this Agreement, subject to the terms and conditions described in
this Section 8.3. In the event of a Material Loss, if Buyer exercises its right
to purchase and acquire the Property in its present condition, then, subject to
the terms of the Leases and the rights of any of the Tenants, Seller shall pay
and assign to Buyer on the Closing any and all casualty insurance proceeds
previously paid or payable to Seller, if any. In the event of a Material
Condemnation Proceeding, if Buyer exercises its right to purchase and acquire
the Property in its present condition, then, subject to the terms of the Leases
and the rights of any of the Tenants, Seller shall pay or assign to Buyer on the
Closing any amount of compensation, awards or other payments or relief
previously paid or payable to Seller resulting

 

25



--------------------------------------------------------------------------------

from such Material Condemnation Proceeding. Buyer’s termination right or Buyer’s
acceptance right shall be exercised by written notice to Seller within ten
(10) Calendar Days (but in no event later than five (5) Days prior to the
Closing Date) after Buyer receives written notice from Seller of the occurrence
of the Material Loss or Material Condemnation Proceeding.

(b) Non-Material Loss and Non-Material Condemnation Proceeding. In the event
that, prior to the Closing, the Real Property shall suffer a Non-Material Loss
or an eminent domain or condemnation proceeding which involves any portion of
the Real Property valued at Five Hundred Thousand Dollars ($500,000) or less
(“Non-Material Condemnation Proceeding”), Seller shall promptly, after Seller
becoming aware of such Non-Material Loss or Non-Material Condemnation
Proceeding, notify Buyer of such Non-Material Loss or Non-Material Condemnation
Proceeding and, in such a case, Buyer shall be obligated to purchase the
Property (in its then existing condition) in accordance with the terms and
conditions of this Agreement, subject to the terms and conditions of this
Section 8.3(b). In the event of a Non-Material Loss, subject to the terms of the
Leases and the rights of any of the Tenants, Seller shall pay and assign to
Buyer on the Closing any and all casualty insurance proceeds previously paid or
payable to Seller, and Buyer shall also be entitled to a credit against the
Purchase Price in an amount equal to any insurance deductible, as well as an
amount equal to the estimated costs, fees and expenses to repair and/or replace
the uninsured portion of the Non-Material Loss. In the event such Non-Material
Loss is not covered by insurance, then Buyer shall be entitled to an offset
against the Purchase Price in an amount equivalent to the monetary value of such
Non-Material Loss. In the event of a Non- Material Condemnation Proceeding,
then, subject to the terms of the Leases and the rights of any of the Tenants,
Seller shall pay or assign to Buyer on the Closing any amount of compensation,
awards or other payments or relief previously paid or payable to Seller
resulting from such Non-Material Condemnation Proceeding.

Section 8.4 Closing. In the event all of the conditions set forth in this
Agreement are timely satisfied (or waived in writing by Buyer or Seller, as
applicable), Seller and Buyer shall take such action as may be required to cause
the purchase and sale of the Property to be consummated in accordance with this
Agreement on or before the later to occur of the following events: (a) thirty
(30) Calendar Days after the expiration of the Investigation Period; or (b) ten
(10) Calendar Days after all of the conditions precedent to Closing have been
satisfied and Seller delivers to Buyer written notice that all of the conditions
precedent set forth in Section 8.1 hereof have been satisfied by Seller
(“Closing Date”). The closing of the transaction contemplated by this Agreement
(“Closing”) shall take place at the offices of Escrow Agent or at such other
location as may be mutually agreed upon by Seller and Buyer.

Section 8.5 Failure of Conditions to Closing; No Default by Seller or Buyer.

(a) Failure of Buyer’s Closing Conditions. In the event one or more of Buyer’s
conditions to the Closing set forth in Section 8.1 hereof are not satisfied by
Seller or otherwise waived by Buyer on or before the Closing Date, and the
failure of such conditions to be satisfied is not a result of a default by
Seller or Buyer in the performance of their respective obligations under this
Agreement, then Buyer shall have the right to terminate this Agreement and the
Escrow by giving written notice of such termination to Seller. Upon any election
by Buyer to terminate this Agreement and the Escrow pursuant to this
Section 8.5(a), the provisions of Section 8.5(c) hereof shall govern.

 

26



--------------------------------------------------------------------------------

(b) Failure of Seller’s Closing Conditions. In the event one or more of Seller’s
conditions to the Closing set forth in Section 8.2 hereof are not satisfied by
Buyer or otherwise waived by Seller on or before the Closing Date, and the
failure of such conditions to be satisfied is not a result of a default by
Seller or Buyer in the performance of their respective obligations under this
Agreement, then Seller shall have the right to terminate this Agreement and the
Escrow by giving written notice of termination to Buyer. Upon any election by
Seller to terminate this Agreement and the Escrow pursuant to this
Section 8.5(b), the provisions of Section 8.5(c) shall govern.

(c) Termination Provisions. In the event either party elects to terminate this
Agreement and the Escrow for the reasons and in accordance with the provisions
set forth in this Section 8.5, then: (i) this Agreement shall automatically
terminate (other than those provisions which expressly provide that they survive
any termination of this Agreement); (ii) Escrow Agent shall immediately cause
the Deposit to be paid to Buyer without the need of any further written
authorization or consent from Seller; (iii) Seller and Buyer shall execute such
escrow cancellation instructions as may be necessary to effectuate the
cancellation of the Escrow as may be required by Escrow Agent; and (iv) Buyer
shall provide to Seller the items required by Section 4.3 according to the terms
and conditions thereof. Any Escrow cancellation and title cancellation charges
shall be borne equally by Seller and Buyer.

Section 8.6 Failure of Conditions to Closing; Default by Seller or Buyer. In the
event either Seller or Buyer defaults in the performance of any of their
respective obligations to be performed prior to the Closing, other than in the
case of Buyer’s termination pursuant to Sections 4.2 or 8.5(a) hereof, and other
than in the case of Seller’s termination pursuant to Section 8.5(b) hereof, then
the non-breaching party may elect the applicable remedies set forth in this
Section 8.6, which remedies shall constitute the sole and exclusive remedies of
the non-breaching party with respect to a default by the other party under this
Agreement.

(a) Remedies of Buyer. In the event Buyer is the non-breaching party, as its
sole and exclusive remedy, Buyer may elect to: (i) terminate this Agreement and
the Escrow by giving Seller written notice describing Seller’s default and
setting forth Buyer’s election to immediately terminate this Agreement and the
Escrow and providing to Seller the items required by Section 4.3 according to
the terms and condition thereof; or (ii) pursue the equitable remedy of specific
performance of this Agreement. In the event Buyer elects to terminate this
Agreement and the Escrow pursuant to this Section 8.6(a)(i) hereof, then Escrow
Agent shall immediately cause the Deposit to be paid to Buyer without the need
of any further authorization or consent from Seller pursuant to the provisions
of Section 8.6(d) hereof.

(b) Remedies of Seller. In the event Seller is the non-breaching party, as
Seller’s sole and exclusive remedy, Seller may elect to terminate this Agreement
and the Escrow by giving Buyer written notice describing Buyer’s default and
setting forth Seller’s election to immediately terminate this Agreement and the
Escrow; provided, however nothing contained herein shall limit Seller’s remedies
or Buyer’s liability with respect to Buyer’s obligations under Section 4.1(d) of
this Agreement, In the event Seller elects to terminate this Agreement and the
Escrow pursuant to this Section 8.6(b), the sole and exclusive remedy of Seller
shall be to receive the amount specified as liquidated damages pursuant to
Section 8.6(c) hereof.

 

27



--------------------------------------------------------------------------------

(c) SELLER’S LIQUIDATED DAMAGES. IF BUYER FAILS TO COMPLETE THE PURCHASE OF THE
PROPERTY IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT BY REASON
OF THE DEFAULT OF BUYER, SELLER SHALL BE RELEASED FROM ITS OBLIGATION TO SELL
THE PROPERTY TO BUYER. IN SUCH A CASE (OTHER THAN AS A RESULT OF BUYER’S
ELECTION TO TERMINATE PURSUANT TO SECTIONS 4.2, 8.5(a) OR 8.6(a) HEREOF, AND
OTHER THAN IN THE CASE OF SELLER’S TERMINATION PURSUANT TO SECTION 8.5(b)
HEREOF), SELLER AND BUYER AGREE THAT IT WOULD BE DIFFICULT OR IMPOSSIBLE TO
DETERMINE THE AMOUNT OF DAMAGES OF SELLER AS A RESULT OF ANY SUCH BREACH BY
BUYER, AND, ACCORDINGLY, AS SELLER’S SOLE AND EXCLUSIVE REMEDY AT LAW OR IN
EQUITY (OTHER THAN AN ACTION TO ENFORCE THE PROVISIONS OF THIS AGREEMENT),
SELLER SHALL BE ENTITLED TO RECEIVE AND RETAIN THE DEPOSIT AS LIQUIDATED DAMAGES
IN THE EVENT OF A DEFAULT BY BUYER, AND THE PAYMENT OF SUCH LIQUIDATED DAMAGES
TO SELLER SHALL CONSTITUTE THE EXCLUSIVE REMEDY OF SELLER ON ACCOUNT OF THE
DEFAULT BY BUYER; PROVIDED, HOWEVER, NOTHING CONTAINED HEREIN SHALL LIMIT
SELLER’S REMEDIES OR BUYER’S LIABILITY WITH RESPECT TO BUYER’S OBLIGATIONS UNDER
SECTION 4.1(d) OF THIS AGREEMENT.

 

/s/ SC    

       

/s/ MB    

     SELLER’S INITIALS         BUYER’S INITIALS     

(d) Termination Provisions. In the event either Party elects to terminate this
Agreement and the Escrow for the reasons and in accordance with the provisions
set forth in this Section 8.6, then: (i) this Agreement will automatically
terminate (other than those provisions which expressly provide that they survive
any termination of this Agreement) without any further acts of either Seller or
Buyer; (ii) Seller and Buyer agree to execute such escrow cancellation
instructions as may be necessary to effectuate the cancellation of the Escrow as
may be required by Escrow Agent, (iii) Escrow Agent shall immediately cause the
Deposit to be distributed and paid in accordance with the provisions of this
Agreement, and (iv) Buyer shall provide to Seller the items required by
Section 4.3 according to the terms and condition thereof. The breaching party
hereunder shall pay any and all escrow and title cancellation costs incurred in
connection herewith.

(e) Survival. The provisions of this Article 8 shall survive the Closing or any
termination of this Agreement.

 

28



--------------------------------------------------------------------------------

ARTICLE 9

REPRESENTATIONS AND WARRANTIES OF SELLER

In addition to the representations, warranties and covenants of Seller contained
elsewhere in this Agreement, Seller hereby makes the following representations
and warranties, each of which is material and being relied upon by Buyer and
shall be true as of the date hereof and as of the Closing in all material
respects:

Section 9.1 Organization, Power and Authority. Seller is a limited partnership
duly organized and validly existing under the laws of the State of Texas. Seller
has all requisite power and authority to own the Property, to execute and
deliver this Agreement and the Transaction Documents to which Seller is a party,
and to perform its obligations hereunder and thereunder and effect the
transactions contemplated hereby and thereby. All requisite partnership or other
action has been taken to authorize and approve the execution, delivery and
performance by Seller of this Agreement and the Transaction Documents to which
Seller is a party.

Section 9.2 No Conflicts. The execution, delivery and performance by Seller of
this Agreement and the Transaction Documents to which Seller is a party, and the
consummation of the transactions contemplated hereby and thereby, will not:
(a) violate any provision of the organizational documents of Seller;
(b) violate, conflict with or result in a breach of or default under any term or
provision of any contract or agreement to which Seller is a party or by or to
which Seller or any of its assets or properties are or may be bound or subject;
or (c) violate any order, judgment, injunction, award or decree of any court or
arbitration body, or any governmental, administrative or regulatory authority,
or any other body, by or to which Seller or the Property are or may be bound or
subject.

Section 9.3 Non-Foreign Status. Seller is not a “foreign person” as such term is
defined in Section 1445 of the Code.

Section 9.4 Litigation and Condemnation. Except as disclosed in Seller’s
Deliveries and except for the J.C. Penney Litigation, to the best of Seller’s
Knowledge and Belief, there are no: (a) pending or threatened claims, actions,
suits, arbitrations, proceedings (including Material Condemnation Proceeding and
Non-Material Condemnation Proceeding) or investigations by or before any court
or arbitration body, any governmental, administrative or regulatory authority,
or any other body, against or affecting the Property or the transactions
contemplated by this Agreement; and (b) orders, judgments or decrees of any
court or arbitration body, any governmental, administrative or regulatory
authority, or any other body, against or affecting the Property or the
transactions contemplated by this Agreement.

Section 9.5 Liabilities. Upon the Closing, neither Buyer nor the Property will
be subject to any liabilities or obligations, whether secured, unsecured,
accrued, absolute, contingent or otherwise, that relate to Seller’s ownership of
the Property prior to the Closing, other than the J.C. Penney Litigation, the
Leases, the Permitted Title Exceptions, and the Assumed Contracts.

Section 9.6 Fees. Except as disclosed in Seller’s Deliveries, to the best of
Seller’s Knowledge and Belief, there are no impact, mitigation or similar fees
owing or payable in connection with the construction, development, installation
and/or operation of the Real Property.

Section 9.7 Mechanic’s Liens. To the best of Seller’s Knowledge and Belief,
there are no fees, dues or other charges which are due, owing or unpaid in
connection with the construction of or any repairs to the Real Property. There
are no pending or threatened claims which may or could ripen with the passage of
time into a mechanic’s lien upon the Real Property as the result of any
contract, agreement or work performed on the Real Property.

 

29



--------------------------------------------------------------------------------

Section 9.8 Contracts and Assumed Contracts. All of the Contracts are terminable
without penalty upon not more than thirty (30) Calendar Days’ notice. There are
no Contracts with any person or entity relating to the Property which must be
assumed by Buyer (or which will be deemed assumed by the Buyer upon the Buyer
becoming the owner of the Property), other than the Assumed Contracts. To the
best of Seller’s Knowledge and Belief, the Assumed Contracts, if any, are in
full force and effect and constitute valid and enforceable agreements of Seller,
free and clear of all liens, charges, encumbrances and adverse claims, and no
event has occurred which with the giving of notice or the passage of time or
both would result in a default thereunder.

Section 9.9 Construction and Condition of Improvements. To the best of Seller’s
Knowledge and Belief, all of the Improvements have been constructed and
installed in accordance with applicable codes, laws, ordinances, rules,
regulations, permits and approvals and have been completed in a professional and
workmanlike manner and are in good operating condition and repair. To the best
of Seller’s Knowledge and Belief, there are no latent defects in any of the
Improvements.

Section 9.10 Compliance with Laws. To the best of Seller’s Knowledge and Belief,
Seller has complied, and is currently in compliance with, all federal, state and
local laws, regulations and ordinances applicable to the Improvements and to
Seller, including, without limitation, all laws, regulations and ordinances
relating to zoning, planning, land use and building restrictions, construction,
Environmental Laws, subdivision, fire, health and safety, disability and
alcoholic beverage sales.

Section 9.11 Environmental Matters. To the best of Seller’s Knowledge and Belief
based soley on the reports listed on Schedule “2.0” attached hereto and except
as may otherwise be disclosed in the reports listed on Schedule “2.0” attached
hereto and incorporated herein by reference: (i) the Real Property is free from
Hazardous Materials.

Section 9.12 Permits and Entitlements. To the best of Seller’s Knowledge and
Belief, Seller has obtained all governmental permits, licenses, approvals and
authorizations (including, but not limited to, the Permits and Entitlements)
required for Seller’s ownership, operation, maintenance and management of the
Property, and to the best of Seller’s Knowledge and Belief all such permits,
licenses, approvals and authorizations (including, but not limited to, the
Permits and Entitlements) are in full force and effect and, to the extent the
same are material, are transferable to Buyer.

Section 9.13 Prohibited Persons and Transactions. Neither Seller, nor any of its
affiliates, nor any of their respective members, and none of their respective
officers or directors is, nor prior to Closing, or the earlier termination of
this Agreement, will they become, a person or entity with whom U.S. persons or
entities are restricted from doing business under the regulations of the Office
of Foreign Asset Control (“OFAC”) of the Department of the Treasury (including
those name on OFAC’s Specially Designated Blocked Persons List) or under any
U.S. statute, executive order (including the September 24, 2001, Executive Order
Blocking Property

 

30



--------------------------------------------------------------------------------

and Prohibiting Transactions with Persons Who Commit, Threaten to Commit or
Support Terrorism), or other governmental action and is not knowingly, and prior
to Closing or the earlier termination of this Agreement will not knowingly,
engage in any dealings or transactions with or be otherwise associated with such
persons or entities.

Section 9.14 Integrity of Documents. Seller has furnished to Buyer all items
constituting Seller’s Deliveries and to the best of Seller’s Knowledge and
Belief all of the information contained in Seller’s Deliveries is true, correct
and complete in all material respects. The information contained in the attached
Exhibits and Schedules is true, correct and in all material respects. The
representations and warranties of Seller contained in this Agreement are true
and correct in all material respects and contain no material misrepresentations
or omissions of material facts.

Section 9.15 Option to Purchase/Right of First Refusal. Seller has not
previously granted any option to purchase the Property or any right of first
refusal with respect to the Property and, to the best of Seller's Knowledge and
Belief, no such options to purchase or rights of first refusal with respect to
the Property are in existence.

Section 9.16 Survival. The representations and warranties of Seller set forth in
Section 9.1, 9.2, 9.3 and 9.13 of this Agreement, as well as the right and
ability of Buyer to enforce the same and/or to seek damages for its breach,
shall survive the Closing indefinitely and the remaining representations and
warranties of Seller in this Agreement as well as the right and ability of Buyer
to enforce the same and/or to seek damages for its breach, shall survive the
Closing for a period of twelve (12) months; provided, however, Buyer shall not
be entitled to make any claim against Seller for the breach of any
representation or warranty unless such claim is for damages to Buyer in excess
of twenty five thousand dollars ($25,000) in the aggregate of any and all claims
made by Buyer against Seller.

ARTICLE 10

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer hereby makes the following representations and warranties, each of which
representation and warranty is: (a) material and being relied upon by Seller;
and (b) true, complete and not misleading in all material respects as of the
date hereof and as of the Closing.

Section 10.1 Organization, Power and Authority. Buyer is a limited partnership
duly organized and validly existing under the laws of the State of Delaware.
Buyer has all requisite power and authority to execute and deliver this
Agreement and the Transaction Documents to which Buyer is a party, and to
perform its obligations hereunder and thereunder and to effect the transactions
contemplated hereby and thereby. All requisite partnership or other action has
been taken to authorize and approve the execution, delivery and performance by
Buyer of this Agreement and the Transaction Documents to which Buyer is a party.

Section 10.2 No Conflicts. The execution, delivery and performance by Buyer of
this Agreement and the Transaction Documents to which Buyer is a party, and the
consummation of the transactions contemplated hereby and thereby, will not:
(a) violate any provision of Buyer’s organization documents; (b) violate,
conflict with or result in a breach of or default under any

 

31



--------------------------------------------------------------------------------

term or provision of any contract or agreement to which Buyer is a party or by
or to which Buyer or any of its assets or properties are or may be bound or
subject; or (c) violate any order, judgment, injunction, award or decree of any
court or arbitration body, or any governmental, administrative or regulatory
authority, or any other body, by or to which Buyer is or may be bound or
subject.

Section 10.3 Neither Buyer, nor any of its affiliates, nor any of their
respective members, and none of their respective officers or directors is, nor
prior to Closing, or the earlier termination of this Agreement, will they
become, a person or entity with whom U.S. persons or entities are restricted
from doing business under the regulations of the Office of Foreign Asset Control
(“OFAC”) of the Department of the Treasury (including those name on OFAC’s
Specially Designated Blocked Persons List) or under any U.S. statute, executive
order (including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit or Support
Terrorism), or other governmental action and is not knowingly, and prior to
Closing or the earlier termination of this Agreement will not knowingly, engage
in any dealings or transactions with or be otherwise associated with such
persons or entities.

Section 10.4 Survival. The representations and warranties of Buyer set forth in
this Agreement, as well as the right and the ability of Seller to enforce them
and/or seek damages for their breach, shall survive the Closing.

ARTICLE 11

COSTS, EXPENSES AND PRORATIONS

Section 11.1 Costs and Expenses.

(a) Seller. Seller shall pay: (i) all recording costs, documentary transfer
taxes, deed stamps and similar costs, fees and expenses payable in connection
with the recordation of Seller’s Deed; (ii) all of the premium for the TLTA
Standard Coverage Policy; (iii) fifty percent (50%) of the Escrow Agent’s fees
and costs for the Escrow; (iv) Seller’s share of prorations; and (vi) Seller’s
attorneys’ fees.

(b) Buyer. Buyer shall pay: (i) the cost of any endorsements to the TLTA
Standard Coverage Policy requested by Buyer, if any; (ii) the cost of any
mortgagee title policy, if obtained by Buyer, (iii) all of the costs of the
Updated Survey in the event Seller elects to update the Survey; (iv) all of the
costs of the Phase I Environmental Report in the event Seller elects to obtain
the Phase I Environmental Report; (v) fifty percent (50%) of the Escrow Agent’s
fees and costs for the Escrow; (vii) Buyer’s share of prorations; and
(vii) Buyer’s attorneys’ fees.

Section 11.2 Prorations, Costs and Expenses.

(a) Prorations and Adjustments. The following adjustments and prorations shall
be made as of 12:01 a.m. on the Closing Date (“Proration Date”), as though Buyer
held title to the Property throughout the entire day in which the Closing
occurs. Such adjustments and prorations shall be made on the basis of: (i) a
365-day year with respect to Taxes as provided in Section 11.2(a)(iii) hereof;
and/or (ii) the number of days in the calendar month in which the

 

32



--------------------------------------------------------------------------------

Closing Date occurs with respect to Revenues and Operating Expenses as provided
in Sections 11.2(a)(i) and (ii), respectively, hereof, subject to the following
provisions:

(i) Revenues. All rentals, receipts and other revenues (including, but not
limited to, reimbursements for Operating Expenses, Taxes, common area
maintenance, real and personal property taxes, insurance and other operating
expense reimbursements, if applicable, but excluding percentage rent, if
applicable) (collectively, the “Revenues”), received by Seller as of the
Closing, but which are properly allocable to the period after the Proration
Date, shall be credited to Buyer at the Closing. To the extent there are any
Revenues owing to Seller as of the Closing which relate to periods of time prior
to the Proration Date, but which have not actually been collected by Seller as
of the Closing (“Delinquent Revenues”), Buyer shall not be obligated to pay to
Seller (or give Seller a credit for), the amount of such Delinquent Revenues on
the Closing. All Revenues which are received by Seller or Buyer subsequent to
the Closing Date which are specifically identified by the paying Tenant as rents
which are allocable to the period prior to the Proration Date shall be paid to
the Seller with all other rents applied: first, to amounts due to Buyer; and
second, to Delinquent Revenues due to Seller. Seller and Buyer hereby agree to
promptly remit to the other the amount of any Revenues received and owing to
each other pursuant to the provisions of this Section 11.2(a)(i).
Notwithstanding any provision in this Section 11.2 to the contrary, Seller
retains its rights to recover Delinquent Revenues, including, without
limitation, the right to collect (without eviction) the same from the Tenants
and/or third parties responsible for payment of such Delinquent Revenues.

(ii) Operating Expenses. Seller shall receive a credit for any ad valorem taxes,
assessments, maintenance costs or other costs and expenses advanced by Seller in
2010 (collectively the “Advances”) which (i) are attributable to the Proration
Date and the period subsequent thereto, or (ii) are reimbursable to Landlord by
Tenants pursuant to the Leases, but have not been received by Seller as of the
Proration Date. Buyer shall receive a credit for all costs, fees and expenses
relating to the operation, management and repair of the Property, excluding
Leasing Commissions and Tenant Inducement Costs, but including, but not limited
to, common area maintenance, ad valorem real and personal property taxes,
assessments insurance and other operating expense reimbursements pursuant to the
Leases (collectively, the “Operating Expenses”) paid to Seller in 2010 from each
Tenant. Buyer shall be responsible for reconciliation of 2010 Operating Expenses
with each Tenant and there shall be no reconciliation or proration of Operating
Expenses between Buyer and Seller or between Seller and the Tenants. Seller
agrees to remit to Buyer, within thirty (30) days of receipt of same, all
reimbursements received from Tenants after the Proration Date for all such
Advances that are credited to Seller at Closing.

(iii) Real and Personal Property Taxes. (A) All ad valorem general and special
real and personal property taxes and assessments to the extent not included in
Operating Expenses (collectively, the “Taxes”), based on the regular tax bill
for the current fiscal year (or, if such tax bill has not been issued as of the
date of the Closing, the regular tax bill for the fiscal year preceding the
current fiscal year) shall be prorated between Seller and Buyer at the Closing
as of the Proration Date. Without limiting the foregoing, any and all accrued
and unpaid supplemental or special real property taxes or assessments that
relate to any time period prior to the Proration Date shall be the
responsibility of Seller and, if not paid prior to or at Closing, shall be
credited to the Buyer at Closing, and any and all supplemental or special real
property taxes or

 

33



--------------------------------------------------------------------------------

assessments that relate to any time period on or after the Proration Date shall
be the responsibility of Buyer and if paid by Seller prior to or at Closing,
shall be credited to Seller at Closing. Without limiting the foregoing, in the
event any supplemental or special real property taxes or assessments are levied
prior to Closing, but are due and payable in one or more installments subsequent
to the Closing, such supplemental or special real property taxes or assessments
shall be allocated on a pro rata basis over the applicable payment period in
question and prorated between Seller and Buyer as of the Proration Date.
Notwithstanding the foregoing to the contrary, Taxes payable by Tenants whose
Leases allow such Tenants to pay Taxes on an annual basis shall not be subject
to prorations of Taxes as Seller has not received any Taxes for 2010 from such
Tenants.

(iv) Optional: Percentage Rent. Any percentage rent payable under each Lease for
the year in which the Closing occurs shall be prorated between Seller and Buyer
as of the Proration Date. Seller and Buyer acknowledge that sufficient
information to enable Seller and Buyer to prorate percentage rent will not be
available as of the Closing. Accordingly, the proration contemplated in this
Section 11.2(a)(iv) shall be conducted subsequent to the Closing pursuant to
Section 11.2(d) hereof.

(v) Assumed Contracts. All Operating Expenses accruing under, arising out of or
relating to any of the Assumed Contracts shall be prorated between Seller and
Buyer at the Closing as of the Proration Date.

(b) Security Deposits; Leasing Commissions and Tenant Inducement Costs. All
unpaid Leasing Commissions, unpaid Tenant Inducements Costs and Security
Deposits under the Leases shall be credited to Buyer at the Closing except for
any such costs or security deposits set forth in this Section 11.2(c) relating
to the Leases with Dress Barn, Maurice’s and Amish Furniture.

(c) Final Accounting. Seller and Buyer acknowledge and agree that, on the
Closing Date, Seller and Buyer may not have sufficient information to conduct
and complete a final proration of all items subject to proration pursuant to
this Section 11.2. Accordingly, Seller and Buyer agree that, as soon as is
reasonably practicable after the Closing Date, Seller and Buyer shall make a
final accounting of all items relating to the Property to be prorated between
Seller and Buyer pursuant to this Section 11.2. In conjunction with the
performance of such final accounting, following a request from Seller, Buyer
shall provide Seller with copies of all monthly and other statements sent to the
Tenants itemizing amounts owing under the Leases by the Tenants (together with
copies of invoices, statements and other supporting documentation evidencing
such expenditures. In the event it is determined, pursuant to such final
accounting, that any amounts are due and owing by Seller to Buyer, then Seller
shall cause such amounts to be paid to Buyer within ten (10) Calendar Days after
such final accounting is completed. In the event it is determined, pursuant to
such final accounting, that any amounts are due and owing by Buyer to Seller,
then Buyer shall cause such amounts to be paid to Seller within ten
(10) Calendar Days after such final accounting is completed. All unpaid amounts
shall accrue interest at the rate of twelve percent (12%) per annum from the day
such amounts are due until the day such amounts are paid in full.

 

34



--------------------------------------------------------------------------------

ARTICLE 12

ACTIONS TO BE TAKEN AT THE CLOSING

Section 12.1 Actions by Escrow Agent. In connection with the Closing, Escrow
Agent shall take the following actions:

(a) Recording. Escrow Agent shall cause the following documents to be recorded
in the Official Records of Rockwall County, State of Texas, in the order set
forth below, and obtain a conformed copy thereof for distribution to Seller and
Buyer:

(i) Seller’s Deed (with documentary transfer tax information to be affixed after
recording.

(b) Title Policy. Escrow Agent shall direct Title Insurer to issue the Title
Policy to Buyer.

(c) Distribution of Funds. Escrow Agent shall disburse all funds deposited with
Escrow Agent by Buyer in payment of the Purchase Price as follows:

(i) Deduct, pay and satisfy all items chargeable to the account of Seller
pursuant to Section 11.1 hereof.

(ii) Deduct, pay and satisfy all Monetary Obligations against the Real Property.

(iii) If, as a result of the prorations and credits pursuant to Article 11
hereof, amounts are to be charged to the account of Seller, deduct the net
amount of such charges.

(iv) Disburse the remaining balance of the Purchase Price to Seller promptly
upon the Closing.

All disbursements by Escrow Agent shall be by wire transfer to the designated
account of the receiving party or shall be by certified or cashier’s check of
Escrow Agent, as may be directed by the receiving party.

(d) Distribution of Documents to Seller. Disburse to Seller: (i) counterpart
originals of each of the non-recordable Transaction Documents; (ii) a conformed
copy of each of the recordable Transaction Documents, including, without
limitation, Seller’s Deed; and (iii) any other documents deposited into Escrow
by Seller.

(e) Distribution of Documents to Buyer. Disburse to Buyer: (i) counterpart
originals of each of the non-recordable Transaction Documents; (ii) a conformed
copy of each of the recordable Transaction Documents; and (iii) any other
documents deposited into Escrow by Buyer.

 

35



--------------------------------------------------------------------------------

ARTICLE 13

BROKERS

Seller and Buyer hereby represent and warrant to each other that the warranting
party has not entered into nor will such warranting party enter into any
agreement, arrangement or understanding with any other person or entity which
will result in the obligation of the other party to pay any finder’s fee,
commission or similar payment in connection with the transactions contemplated
by this Agreement. Seller and Buyer hereby agree to and shall indemnify, defend
and hold harmless the other from and against any and all claims, costs, damages
and/or liabilities arising from the breach of the foregoing representation by
either Seller or Buyer, as the case may be. Seller and Buyer expressly
acknowledge that Buyer has been advised that certain shareholders, directors,
partners, members an/or officers of Seller are licensed real estate brokers. The
obligations contained in this Article 13 shall survive Closing.

ARTICLE 14

MISCELLANEOUS

Section 14.1 Assignment. No assignment of this Agreement or Buyer’s rights or
obligations hereunder shall be made by Buyer without first having obtained
Seller’s written approval of any such assignment, which approval may be granted
or withheld in the sole and absolute discretion of Seller. Notwithstanding the
foregoing, Buyer may assign this Agreement to Excel Trust, Inc. a Maryland
corporation. No such assignment shall result in Buyer being released or
discharged from any liabilities and obligations under this Agreement.

Section 14.2 Notices. Any tender, delivery, notice, demand or other
communication (“Notice”) required or permitted under this Agreement shall be in
writing, and shall be personally delivered or sent by registered or certified
mail, postage prepaid, return receipt requested, overnight mailed, delivered or
sent by telefacsimile machine capable of confirming transmission and receipt,
and shall be deemed delivered, given and received upon the earlier of: (a) if
personally served, the date of delivery to the person to receive such notice;
(b) if given by telefacsimile, when sent, provided the telefacsimile machine
confirms transmission and receipt; and (c) if sent by registered or certified
mail, four (4) Business Days after the date of posting by the United States
Postal Service; or (d) if sent by Federal Express or other comparable overnight
delivery service, when sent, as documented by the service’s delivery records,
all in accordance with the following:

(i) Seller’s Address. If to Seller, at the following address:

CNLRS Rockwall, L.P.

450 South Orange Avenue, Suite 900

Orlando, Florida 32801

Attention: Christopher P. Tessitore, Esq.

Telephone: (407) 650-1115

Facsimile: (321) 206-2138

With a copy to:

CNLRS Rockwall, L.P.

c/o The Woodmont Company

2100 West 7th Street

Fort Worth, Texas 76107

Attn: Stephen Coslik

Telephone: (817) 377-7710

Facsimile: (817) 377-7714

 

36



--------------------------------------------------------------------------------

(ii) Buyer’s Address. If to Buyer, at the following address:

Excel Trust, L.P.

801 North 500 West, Suite 201

West Bountiful, Utah 84010

Attention: Mark T. Burton

Telephone (801) 294-2400

Facsimile (801) 294-7479

Section 14.3 Entire Agreement. This Agreement, including the Exhibits and
Schedules referred to herein, constitutes the entire contract between the
Parties with respect to the subject matter covered by this Agreement. This
Agreement supersedes all previous representations, arrangements, agreements and
understandings by and among the Parties with respect to the subject matter
covered by this Agreement including, without limitation, all prior letters of
intent executed between Buyer and Seller, and any such representations,
arrangements, agreements and understandings are hereby canceled and terminated
in all respects. This Agreement may not be amended, changed or modified except
by a writing duly executed by both of the Parties hereto.

Section 14.4 Severability. If any provision of this Agreement, or any portion of
any such provision, is held to be unenforceable or invalid, the remaining
provisions and portions shall nevertheless be carried into effect.

Section 14.5 Remedies. All rights and remedies of the Parties are separate and
cumulative, and no one of them, whether exercised or not, shall be deemed to be
to the exclusion of or to limit or prejudice any other legal or equitable rights
or remedies which the Parties may have, except as otherwise expressly limited
herein. Subject to the limitations or remedies imposed elsewhere in this
Agreement, the Parties shall not be deemed to waive any of their rights or
remedies thereunder, unless such waiver is in writing and signed by the party to
be bound. No delay or omission on the part of either party in exercising any
right or remedy shall operate as a waiver of such right or remedy or any other
right or remedy. A waiver on any one occasion shall not be construed as a bar or
waiver of any right or remedy on any future occasion.

Section 14.6 Headings. The headings contained in this Agreement are for
convenience only and are not a part of this Agreement, and do not in any way
interpret, limit or amplify the scope, extent or intent of this Agreement, or
any of the provisions of this Agreement.

Section 14.7 Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original, but all of which together shall
constitute one and the same agreement.

 

37



--------------------------------------------------------------------------------

Section 14.8 Attorneys’ Fees. In the event any litigation is instituted between
the Parties arising out of or relating to this Agreement, the Party in whose
favor judgment shall be entered shall be entitled to have and recover from the
non-prevailing Party all costs and expenses (including attorneys’ fees and court
costs) incurred in such action and any appeal therefrom.

Section 14.9 Governing Law; Jurisdiction and Venue. This Agreement shall be
governed by and interpreted in accordance with the laws (other than that body of
law relating to conflicts of law) of the State of Texas. The proper venue for
any claims, causes of action or other proceedings concerning this Agreement
shall be in the state and federal courts located in the County of Rockwall State
of Texas.

Section 14.10 No Third Party Beneficiary. This Agreement creates rights and
duties only between the Parties, and no third party is or shall be deemed to be
or shall have any rights as a third party beneficiary.

Section 14.11 Binding Effect. Subject to Section 14.1 hereof, this Agreement
shall be binding upon and shall inure to the benefit of the Parties and their
respective successors, assigns and legal and personal representatives.

Section 14.12 Time. Time is of the essence for the performance of each and every
obligation hereunder. Any reference to any time in this Agreement shall be a
reference to the current local time in Salt Lake City, Utah.

Section 14.13 Survivability. Except as otherwise provided in this Agreement to
the contrary, the covenants and obligations of the Parties to this Agreement
shall survive the Closing indefinitely.

Section 14.14 Seller’s 1031 Exchange. Buyer acknowledges that Seller may engage
in a tax deferred exchange (“Seller’s Exchange”) pursuant to Section 1031 of the
Code. Without limiting the provisions of Section 14.1 hereof, in order to effect
Seller’s Exchange, Seller may assign its rights in, and delegate its duties
under this Agreement, as well as transfer the Property, to any exchange
accommodator which Seller shall determine. As an accommodation to Seller, Buyer
agrees to cooperate with Seller in connection with Seller’s Exchange, including
the execution of documents therefor, provided the following terms and conditions
are satisfied:

(a) Buyer shall have no obligation to take title to any property in connection
with Seller’s Exchange;

(b) Buyer shall not be obligated to pay any escrow costs, brokerage commissions,
title charges, survey costs, recording costs or other charges incurred with
respect to any exchange property, and/or Seller’s Exchange;

(c) The Closing shall not be contingent or otherwise subject to the consummation
of Seller’s Exchange, and the Escrow shall timely close in accordance with the
terms of this Agreement notwithstanding any failure, for any reason, of the
parties to Seller’s Exchange to effect the same;

 

38



--------------------------------------------------------------------------------

(d) All representations, warranties, covenants and indemnification obligations
of Seller set forth in this Agreement shall not be affected or limited by
Seller’s use of an exchange accommodator and shall survive Seller’s Exchange and
shall continue to inure directly from Seller for the benefit of Buyer;

(e) All representations, warranties, covenants and indemnification obligations
of Buyer set forth in this Agreement shall not be affected or limited by
Seller’s use of an exchange accommodator and shall survive Seller’s Exchange and
shall continue to inure directly from Buyer for the benefit of Seller; and

(f) Seller agrees to indemnify, protect, defend (with counsel reasonably
acceptable to Buyer) and hold Buyer harmless from and against any and all causes
of action, claims, demands, liabilities, costs and expenses, including actual
attorneys’ fees and costs, incurred by Buyer in connection with Seller’s
Exchange.

Buyer makes absolutely no representations or warranties of any kind or nature
(express or implied) that tax deferred exchange treatment is available to Seller
with respect to Seller’s Exchange, or that such a transaction will qualify in
any respect for such treatment, and Buyer shall incur no liability if Seller’s
Exchange fails to qualify for the tax deferred treatment intended by Seller.
Seller hereby acknowledges and represents to Buyer that Seller is relying solely
and entirely upon the advice of Seller’s own consultants with respect to any and
all aspects of Seller’s Exchange. In no event shall the obligations of Seller
under this Agreement be contingent upon this transaction being included as part
of Seller’s Exchange.

Section 14.15 Buyer’s 1031 Exchange. Seller acknowledges that Buyer may be
purchasing the Property as an upleg transaction as part of a tax deferred
exchange (“Buyer’s Exchange”) pursuant to Section 1031 of the Code. Without
limiting the provisions of Section 14.1 hereof, in order to effect Buyer’s
Exchange, Buyer may assign its rights in, and delegate its duties under, this
Agreement, as well as transfer the Property, to any exchange accommodator which
Buyer shall determine. As an accommodation to Buyer, Seller agrees to cooperate
with Buyer in connection with Buyer’s Exchange, including the execution of
documents therefor, provided the following terms and conditions are satisfied:

(a) Seller shall have no obligation to take title to any property in connection
with Buyer’s Exchange;

(b) Except as otherwise provided in this Agreement, Seller shall not be
obligated to pay any escrow costs, brokerage commissions, title charges, survey
costs, recording costs or other charges incurred with respect to any exchange
property;

(c) The Closing shall not be contingent or otherwise subject to the consummation
of Buyer’s Exchange, and the Escrow shall timely close in accordance with the
terms of this Agreement notwithstanding any failure, for any reason, of the
parties to Buyer’s Exchange to effect the same;

(d) All representations, warranties, covenants and indemnification obligations
of Seller set forth in this Agreement shall not be affected or limited by
Buyer’s use of an exchange accommodator and shall survive Buyer’s Exchange and
shall continue to inure directly from Seller for the benefit of Buyer;

 

39



--------------------------------------------------------------------------------

(e) All representations, warranties, covenants and indemnification obligations
of Buyer set forth in this Agreement shall not be affected or limited by Buyer’s
use of an exchange accommodator and shall survive Buyer’s Exchange and shall
continue to inure directly from Buyer for the benefit of Seller; and

(f) Buyer agrees to indemnify, protect, defend (with counsel reasonably
acceptable to Seller) and hold Seller harmless from and against any and all
causes of action, claims, demands, liabilities, costs and expenses, including
actual attorneys’ fees and costs, incurred by Seller in connection with Buyer’s
Exchange.

Seller makes absolutely no representations or warranties of any kind or nature
(express or implied) that tax deferred exchange treatment is available to Buyer
with respect to Buyer’s Exchange, or that such a transaction will qualify in any
respect for such treatment. Buyer hereby acknowledges and represents to Seller
that Buyer is relying solely and entirely upon the advice of Buyer’s own
consultants with respect to any and all aspects of Buyer’s Exchange. In no event
shall the obligation of Buyer under this Agreement be contingent upon this
transaction being included as part of Buyer’s Exchange.

Section 14.16 Business Days. If the Closing Date or any other date described in
this Agreement by which one Party hereto must give notice to the other Party
hereto or perform or fulfill an obligation hereunder is a Calendar Day that is
not a Business Day, then the Closing Date or such other date shall be
automatically extended to the next succeeding Business Day.

Section 14.17 Construction. This Agreement shall not be construed more strictly
against one Party than against the other Party merely by virtue of the fact that
it may have been prepared primarily by counsel for one of the Parties, it being
recognized that both Seller and Buyer have contributed substantially and
materially to the preparation of this Agreement.

Section 14.18 PROPERTY SOLD “AS-IS”. EXCEPT AS MAY BE OTHERWISE EXPRESSLY STATED
AND SET FORTH IN THIS AGREEMENT, THE PROPERTY SHALL BE SOLD AND CONVEYED BY
SELLER AND ACCEPTED BY BUYER IN “AS IS” CONDITION WITHOUT ANY WARRANTY OR
REPRESENTATION WHATSOEVER ON THE PART OF SELLER, EXPRESS OR IMPLIED, AS TO THE
CREDIT QUALITY OR FINANCIAL CONDITION OR ABILITY OF ANY TENANT, THE PROPERTY’S
CONDITION, CLASSIFICATION, PAST OR PRESENT USE, OR MERCHANTABILITY, FITNESS OR
SUITABILITY FOR ANY PARTICULAR PURPOSE, USE, DESIGN, CONSTRUCTION OR
DEVELOPMENT, INCLUDING WITHOUT LIMITATION ANY WARRANTY OR REPRESENTATION AS TO
SURFACE OR SUBSURFACE CONDITION, ZONING, OR THE SUFFICIENCY, ACCESSIBILITY AND
CAPACITY OF UTILITIES FOR BUYER’S INTENDED USE OF THE PROPERTY, IT BEING AGREED
THAT, EXCEPT AS OTHERWISE EXPRESSLY STATED AND SET FORTH IN THIS AGREEMENT, ALL
SUCH RISKS ARE TO BE BORNE BY PURCHASER AND THAT PURCHASER IS RELYING SOLELY ON
ITS OWN INSPECTION AND INVESTIGATION OF THE PROPERTY AND OWN INVESTIGATIONS OF
THE CREDIT WORTHINESS OF ANY

 

40



--------------------------------------------------------------------------------

TENANT, WITH RESPECT THERETO AND NOT ON ANY STATEMENT, ORAL OR WRITTEN
REPRESENTATION OR WARRANTY MADE BY SELLER OR ANYONE ACTING OR CLAIMING TO ACT ON
BEHALF OF SELLER.

Section 14.19 Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY LAW,
BUYER AND SELLER HEREBY WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE OTHER ON, OR IN
RESPECT OF, ANY MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH
THIS AGREEMENT, THE RELATIONSHIP OF BUYER AND SELLER HEREUNDER, OR ARISING OUT
OF THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT.

Section 14.20 No Recordation. Neither this Agreement nor any notice or
memorandum thereof shall be recorded in the public records of any jurisdiction;
provided, however, Buyer shall have the right to record this Agreement or
memorandum thereof but only in the event Buyer has notified Seller of a default
relating to this Agreement and is pursuing a legal claim or is seeking specific
performance against Seller according to Buyer’s rights as set forth in this
Agreement.

Section 14.21 Confidentiality. Buyer acknowledges that all Confidential
Information is the confidential, proprietary, and commercial or financial trade
secret information of Seller, and Buyer agrees to hold all Confidential
Information in strict confidence. All Confidential Information is and shall
remain the sole property of Seller and may be used only for the purposes set
forth in this Agreement. Buyer agrees that Buyer will not directly or indirectly
disclose, duplicate, reproduce, distribute, disseminate, transmit, discuss, or
otherwise communicate, either verbally or in writing to any person or entity
other than its responsible shareholders, directors, officers, employees,
attorneys, accountants, consultants, agents, and other authorized
representatives (collectively “Authorized Persons”) any Confidential Information
or documents or information derived from Confidential Information, nor use or
allow the use of any Confidential Information for any purpose other than
evaluating a possible purchase of the Property from Seller. Prior to any such
disclosure Buyer shall inform the Authorized Persons by instruction, agreement,
or otherwise that the Confidential Information is the confidential, proprietary,
and trade secret information of Seller and may not be further disseminated to
other persons or entities without prior written consent, which must be requested
from, and may be given or withheld at the sole discretion of, Seller.

The term “Confidential Information” means any and all documents or information
received directly or indirectly at any time by Buyer, verbally or in writing,
from Seller relating to Seller or the Property (the terms “Buyer” and “Seller”
as used by this Section shall include their respective subsidiaries, affiliates,
shareholders, directors, officers, employees, attorneys, accountants,
consultants, agents, or other representatives and their successors and assigns).

Section 14.22 Adjustment to Purchase Price. Seller and Buyer hereby agree that
the amount of the Purchase Price shall be increased to reflect the following:
(i) any costs incurred by Seller in connection with the preparing, constructing
and delivering space within the Shopping Center pursuant to the Leases with
Dress Barn, Maurice’s and Joyce Tucker dba Amish Furniture, to the extent such
costs have been previously approved in writing by Buyer prior to

 

41



--------------------------------------------------------------------------------

Closing, and (ii) the costs and expenses incurred by Seller in developing Phase
II of the Shopping Center, to the extent such costs and expenses have been
previously approved in writing by Buyer prior to Closing.

Section 14.23 J.C. Penney Litigation Indemnity. Seller hereby notifies Buyer
that on March 30, 2009 a law suit was filed for record in the District Court of
Rockwall County, Texas against Seller by the Tenant J.C. Penney alleging various
claims against Seller including, but not limited to (i) liquidated damages for
the late delivery of some construction requirements relating to the site work of
the Property or to the Improvements relating to J.C. Penney’s building
including, but not limited to, (a) J.C. Penney’s ability to commence vertical
construction of their building on the Property; (b) installation of permanent
power; (c) full access to J.C. Penney’s loading dock; and (d) delivery of a site
certificate of occupancy; (ii) cost of replacing the slab J.C. Penney
constructed; and (iii) payment of a Three Hundred Thousand Dollar ($300,000)
allowance called for in the J.C. Penney Lease to compensate J.C. Penney for the
cost of constructing a structural slab (all together referred to as the “J.C.
Penney Litigation”). As of the Closing and thereafter, as more particularly
provided below, NNN and Woodmont shall indemnify, defend and save (all at such
parties sole cost and expense) Buyer harmless and pay all costs from and against
all loss and expense (including, without limitation, attorney's fees)
(collectively, “J.C. Penney Claims”) Buyer incurs relating to the J.C. Penney
Litigation. As a condition precedent to Buyer’s obligation to Close, Seller
shall cause National Retail Properties, Inc., a Maryland corporation (“NNN”),
subject to the provisions described herein, to execute at Closing an indemnity
agreement which shall indemnify, pay all costs, defend and save (all at NNN’s
sole cost and expense) Buyer harmless from and against all J.C. Penney Claims
Buyer incurs arising directly out of the J.C. Penney Litigation which are
related to J.C. Penney’s assertion that Seller owes J.C Penney an allowance of
up to Three Hundred Thousand Dollars ($300,000.00) as an allowance to compensate
J.C. Penney for the cost of constructing a structural slab (the “NNN
Indemnity”), but not otherwise. In no event shall NNN’s liability to Buyer
pursuant to this provision exceed the lesser of (i) Three Hundred Thousand
Dollars ($300,000), or (ii) the actual amount of the J.C. Penney Claims related
to the allowance for the structural slab. In addition to the foregoing, as a
condition precedent to Buyer’s obligation to Close, Seller shall cause The
Woodmont Company, a Texas corporation (“Woodmont”) to execute at Closing an
indemnity agreement which shall indemnify, defend and save (all at Woodmont’s
sole cost and expense) Buyer harmless from and against all J.C. Penney Claims
Buyer incurs arising directly out of the J.C. Penney Litigation except to the
extent Buyer is covered by the NNN Indemnity (the “Woodmont Indemnity”). The
indemnity and obligations described in this Section 14.23 of Seller, NNN and
Woodmont shall survive Closing; provided, however such indemnity and obligations
shall cease as of the date the JC Penney Litigation is settled, dismissed with
prejudice or otherwise concluded.

[SIGNATURES ON NEXT PAGE]

 

42



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

SELLER: CNLRS ROCKWALL, L.P., a Texas limited partnership By:   CNLRS Equity
Ventures Rockwall, Inc.,   a Maryland corporation, its Managing General Partner
By:  

/s/ Paul E. Bayer

Title:  

Executive Vice President

Date:   May 6, 2010 By:   Woodmont Rockwall II, L.P., a Texas limited
partnership By:   Woodmont Rockwall II GP, L.L.C., a Texas limited liability
company, its General Partner By:  

/s/ Stephen Coslik

Title:  

Managing Member

Date:   May 6, 2010 BUYER: EXCEL TRUST, L.P., a Delaware limited partnership By:
  Excel Trust, Inc., a Maryland corporation   Its General Partner By:  

/s/ Mark T. Burton

  Mark T. Burton Title:   Senior Vice President Date:   May 6, 2010

 

43



--------------------------------------------------------------------------------

CONSENT OF ESCROW AGENT

The undersigned Escrow Agent hereby agrees to: (i) accept the foregoing
Agreement; (ii) be Escrow Agent under said Agreement; (iii) to make all filings
required under Section 6045 of the Internal Revenue Code of 1986, as amended;
and (iv) be bound by said Agreement in the performance of its duties as Escrow
Agent; provided, however, the undersigned shall have no obligations, liability
or responsibility under (a) this Consent or otherwise, unless and until said
Agreement, fully signed by the parties, has been delivered to the undersigned,
or (b) any amendment to said Agreement unless and until the same is accepted by
the undersigned in writing.

Dated: May 13, 2010

 

FIRST AMERICAN TITLE INSURANCE COMPANY

By:

 

/s/ Heather Kucala

Title:

 

Escrow Officer

 

44



--------------------------------------------------------------------------------

EXHIBIT “A”

LEGAL DESCRIPTION OF LAND

Lots 6 and 9 of Rockwall Business Park East Subdivision, an Addition to the City
of Rockwall, Texas according to the replat recorded in Volume G, Page 231, Plat
Records, Rockwall County, Texas

 

45



--------------------------------------------------------------------------------

EXHIBIT “B”

SELLER’S DEED

 

RECORDING REQUESTED BY AND     WHEN RECORDED RETURN TO:    

 

   

 

   

 

   

MAIL TAX STATEMENTS TO:

   

 

   

 

   

 

   

APN:

 

 

     

SPECIAL WARRANTY DEED

For good and valuable consideration, the receipt of which is hereby
acknowledged,                     , a                     (“Grantor”), does
hereby grant, bargain, sell, convey, transfer and release to
                     , a                      corporation (“Grantee”), and its
successors and assigns, the real property and improvements thereon legally
described on Exhibit “A,” attached hereto and incorporated herein by reference
(“Property”), together with all of Grantor’s right, title and interest in and
to: (a) all easements, rights-of-way, entitlements, air rights and appurtenances
relating or appertaining to the Property; (b) all water wells, streams, creeks,
ponds, lakes and other bodies of water in, on or under the Property, whether
such rights are riparian, appropriative, prescriptive or otherwise; (c) all
sewer, septic and waste disposal rights and interests applicable or appurtenant
to and/or used in connection with the operation of the improvements located on
the Property; and (d) all other rights, heriditaments and appurtenances
pertaining to the Property, but specifically excluding any of Grantor’s right
title and interest in all minerals, oil, gas and other hydrocarbons located in,
on or under the Property; provided, however, Grantor hereby waives and
relinquishes any use of the surface of the Property for exploration and/or
removal of oil, gas and/or other hydrocarbon substances and will not in any way
disturb the surface of the Property or Grantee’s and its successors and assigns
use thereof.

 

46



--------------------------------------------------------------------------------

This conveyance is subject to ad valorem real property taxes and assessments for
the year 201     and thereafter, and all easements, restrictions and conditions
of record as of the date of this Special Warranty Deed.

Grantor does hereby bind itself, and its successors and assigns, to warrant and
forever defend title to the Property unto Grantee, its successors and assigns,
forever, against the claims of all persons claiming by, through or under
Grantor, but against none other.

IN WITNESS WHEREOF, Grantor has caused this Special Warranty Deed to be executed
as of the      day of                     , 201    .

 

      _________________________, a            ___________________________       
   

By:

                                                                              ,
          Its                              
                                                  By  

 

          Title  

 

 

ACKNOWLEDGMENT

 

STATE OF

 

                                          

   )         )    ss.

COUNTY OF

 

 

   )   

On                     , 201    , before me, the undersigned Notary Public in
and for the said County and State, personally appeared                     ,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or entity upon behalf of which the person(s) acted,
executed the instrument.

WITNESS my hand and official seal.

 

 

(Signature)

 

47



--------------------------------------------------------------------------------

EXHIBIT “A”

TO SELLER’S DEED

LEGAL DESCRIPTION OF LAND

 

48



--------------------------------------------------------------------------------

EXHIBIT “C”

QUIT CLAIM BILL OF SALE

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged,                     , a                      (“Grantor”),
hereby sells, conveys, transfers and releases to                     , a
                     (“Grantee”), the personal property more particularly
described in Exhibit “A” attached hereto and incorporated herein by this
reference and all other tangible and intangible personal property owned by
Grantor located on or used in connection with the ownership, management and/or
operation of the real property more particularly described in Exhibit “B”
attached hereto and incorporated herein by this reference AND WITHOUT WARRANTY
OF TITLE, FITNESS OR MERCHANTABILITY.

This Bill of Sale is being entered into pursuant to and in accordance with that
certain Purchase and Sale Agreement and Joint Escrow Instructions, dated
effective                     , 201    , as amended and assigned, by and between
Grantor, as “Seller,” and Grantee, as “Buyer” (“Purchase Agreement”).

EXECUTED and to be made effective as of the date of the Closing, as said term is
defined in the Purchase Agreement.

 

GRANTOR:

 

By:

  EXHIBIT – DO NOT SIGN

Title:

 

 

 

49



--------------------------------------------------------------------------------

EXHIBIT “A”

TO BILL OF SALE

PERSONAL PROPERTY

All fixtures, trade fixtures, vehicles, machinery, appliances, tools, signs,
equipment, systems, telephone equipment and systems, computer equipment and
systems, satellite dishes and related equipment and systems, security equipment
and systems, inventories, supplies and all other items of tangible and
intangible personal property located on or used in connection with the
ownership, management and/or operation of the real property described in Exhibit
“B” to this Bill of Sale. Notwithstanding the foregoing to the contrary, the
foregoing shall specifically exclude any items located on Phase III of the
Shopping Center and shall specifically exclude all items owned by Tenants.

 

50



--------------------------------------------------------------------------------

EXHIBIT “B”

TO BILL OF SALE

LEGAL DESCRIPTION OF REAL PROPERTY

(see attached)

 

51



--------------------------------------------------------------------------------

EXHIBIT “D”

CERTIFICATE OF NON-FOREIGN STATUS

The undersigned, being duly sworn, hereby deposes, certifies and states on oath
as follows:

1. That the undersigned,                      (“Transferor”), is duly authorized
to execute this Certificate and Affidavit;

2. That Transferor’s principal place of business is                     ;

3. That the Transferor is not a “foreign corporation,” “foreign partnership,”
“foreign trust,” or “foreign estate,” as such terms are defined in the United
States Internal Revenue Code of 1986, as amended (the “Code”), and Regulations
promulgated thereunder, and is not otherwise a “foreign person,” as defined in
Section 1445 of the Code;

4. That the Transferor is not a disregarded entity as defined in
Section 1.1445-2(b)(2)(iii) of the Treasury Regulations.

5. That the Transferor’s United States taxpayer identification number is
                    :

6. That the undersigned is making this Certificate and Affidavit pursuant to the
provisions of Section 1445 of the Code in connection with the sale of the real
property described on Exhibit “A,” attached hereto and incorporated herein by
reference, by the Transferor to                     (“Transferee”), which sale
constitutes the disposition by the Transferor of a United States real property
interest, for the purposes of establishing that the Transferee is not required
to withhold tax pursuant to Section 1445 of the Code in connection with such
disposition; and

7. That the undersigned acknowledges that this Certificate and Affidavit may be
disclosed to the Internal Revenue Service and other applicable governmental
agencies by the Transferee, that this Certificate and Affidavit is made under
penalty of perjury, and that any false statement made herein could be punished
by fine, imprisonment, or both.

Under penalty of perjury, I declare that I have examined the foregoing
Certificate and Affidavit and I hereby certify that it is true, correct and
complete.

 

TRANSFEROR:

 

By:  

EXHIBIT – DO NOT SIGN

Title:  

 

 

52



--------------------------------------------------------------------------------

STATE OF

   )             )         

COUNTY OF

   )         

On                     , before me,                     , Notary Public,
personally appeared                     , personally known to me or proved to me
on the basis of satisfactory evidence to be the person whose name is subscribed
to the within instrument and acknowledged to me that he executed the same in his
authorized capacity, and that by his signature on the instrument the person, or
the entity upon behalf of which the person acted, executed the instrument.

WITNESS my hand and official seal.

 

 

Signature of Notary Public

 

53



--------------------------------------------------------------------------------

EXHIBIT “A”

TO CERTIFICATE OF NON-FOREIGN STATUS

LEGAL DESCRIPTION OF REAL PROPERTY

 

54



--------------------------------------------------------------------------------

EXHIBIT “E”

ASSIGNMENT AND ASSUMPTION OF LEASES

AND SECURITY DEPOSITS

THIS ASSIGNMENT AND ASSUMPTION OF LEASES AND SECURITY DEPOSITS (“Assignment”),
is made and dated for reference purposes as of the      day of
                    , 201    , by and between                      (“Assignor”),
and                      (“Assignee”), both of whom may be referred to herein as
the “Parties” and each of whom may be referred to herein as a “Party.”

RECITALS

A. Assignor and Assignee are parties to that certain Purchase and Sale Agreement
and Joint Escrow Instructions, dated                     , 201    , as amended
and assigned (“Purchase Agreement”). Unless otherwise expressly defined herein,
capitalized terms used herein without definition shall have the same meaning
given to such terms in the Purchase Agreement.

B. This Assignment is being made pursuant to the Purchase Agreement for the
purpose of memorializing the assignment by Assignor to Assignee of: (a) those
Leases set forth on Exhibit “A” attached hereto; and (b) the Security Deposits
set forth on Exhibit “B” attached hereto and incorporated by reference.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereto agree as follows:

1. Assignment of Leases. Subject to the provisions of the Purchase Agreement,
effective as of the Closing, Assignor hereby grants, assigns, transfers, conveys
and delivers to Assignee, and Assignee hereby accepts the assignment of, the
Leases and the Security Deposits and all of the right, title, estate, interest,
benefits and privileges of the lessor or landlord thereunder.

2. Assumption of Obligations. Subject to the provisions of the Purchase
Agreement, by acceptance of this Assignment, effective as of the Closing,
Assignee hereby assumes and agrees to perform and to be bound by all of the
terms, covenants, conditions and obligations imposed upon the lessor or landlord
under the Leases accruing on or after the Closing. Without limiting the
foregoing, in the event that the Property Expense Reconciliation results in a
Property Expense Reimbursement Surplus and Assignor pays to Assignee an amount
equal to the Property Expense Reimbursement Surplus pursuant to the Purchase
Agreement, Assignee shall be obligated to reimburse or credit the Tenants for
such Property Expense Reimbursement Surplus as required by their respective
Leases.

3. Indemnification by Assignor. Assignor hereby agrees to indemnify, defend and
hold harmless Assignee of, for, from and against any and all claims, demands,
liabilities, losses, damages, costs and expenses (including, without limitation,
reasonable attorneys’ fees) arising

 

55



--------------------------------------------------------------------------------

out of or relating to the breach by Assignor of any of the obligations, terms
and/or covenants of the lessor or landlord under or pursuant to the Leases,
which obligations, terms and/or covenants accrue prior to the Closing.

4. Indemnification by Assignee. Assignee hereby agrees to indemnify, defend and
hold harmless Assignor of, for, from and against any and all claims, demands,
liabilities, losses, damages, costs and expenses (including, without limitation,
reasonable attorneys’ fees) arising out of or relating to the breach by Assignee
of any of the obligations, terms and/or covenants of the lessor or landlord
under or pursuant to the Leases, which obligations, terms and/or covenants
accrue on or after the Closing.

5. Proration. Nothing contained in this Assignment shall constitute a waiver of
or a limitation on any of the rights and obligations of the Parties pursuant to
Article 11 of the Purchase Agreement concerning prorations.

6. Successors and Assigns. This Assignment shall be binding upon and inure to
the benefit of the successors, assigns, personal representatives, heirs and
legatees of the respective Parties hereto.

7. Attorneys’ Fees. In the event of any legal action between Assignor and
Assignee arising out of or in connection with this Assignment, the prevailing
party shall be entitled to recover from the other party reasonable attorneys’
fees and costs incurred in such action and any appeal therefrom.

8. Governing Law; Jurisdiction and Venue. This Assignment shall be governed by
the laws of the State of Texas. The proper venue for any claims, causes of
action or other proceedings concerning this Assignment shall be in the state and
federal courts located in the County of Rockwall State of Texas.

9. Counterparts. This Assignment may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which together constitute one
and the same instrument.

10. Cooperation. Assignor and Assignee hereby agree to and shall execute and
deliver to the other party any and all documents, agreements and instruments
necessary to consummate the transactions contemplated by this Assignment.

[Signature page to follow]

 

56



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Assignment as of the
date first above written.

 

ASSIGNOR: EXHIBIT – DO NOT SIGN By:  

 

Title:  

 

ASSIGNEE: EXHIBIT – DO NOT SIGN By:  

 

Title:  

 

 

57



--------------------------------------------------------------------------------

EXHIBIT “A”

TO ASSIGNMENT AND ASSUMPTION

OF LEASES AND SECURITY DEPOSITS

LEASES

 

58



--------------------------------------------------------------------------------

EXHIBIT “B”

TO ASSIGNMENT AND ASSUMPTION

OF LEASES AND SECURITY DEPOSITS

SECURITY DEPOSITS

 

59



--------------------------------------------------------------------------------

EXHIBIT “F”

ASSIGNMENT AND ASSUMPTION OF CONTRACTS

THIS ASSIGNMENT AND ASSUMPTION OF CONTRACTS (“Assignment”) is made and dated for
reference purposes as of                     , 201    , by and between
                     (“Assignor”) and                     , a
                     (“Assignee”), both of whom may be referred to herein as the
“Parties.”

RECITALS

A. Assignor and Assignee are parties to that certain Purchase and Sale Agreement
and Joint Escrow Instructions, dated as of                     , 201    , as
amended and assigned (the “Purchase Agreement”). Capitalized terms used in this
Assignment without definition shall have the meaning given to such terms in the
Purchase Agreement.

B. This Assignment is made pursuant to, as required by, and subject to the terms
and conditions of the Purchase Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, Assignor and Assignee hereby agree as follows:

1. Assignment of Contracts. Effective as of the Closing, Assignor hereby
assigns, transfers and sets over to Assignee all of Assignor’s right, title and
interest, in, to and under the contracts and agreements listed or described on
Exhibit “A,” attached hereto and incorporated herein by reference (the “Assumed
Contracts”).

2. Assumption of Obligations. Effective as of the Closing, Assignee hereby
assumes and agrees to perform all of the obligations, terms and covenants of
Assignor under each of the Assumed Contracts, which obligations, terms and
covenants accrue on or after the Closing.

3. Indemnification by Assignor. Assignor hereby agrees to indemnify, defend and
hold harmless Assignee, and its officers, directors, shareholders, employees and
agents, for, from, of and against any and all claims, demands, liabilities,
losses, damages, costs and expenses (including without limitation reasonable
attorneys’ fees) arising out of or relating to the breach by Assignor of any of
the obligations, terms and/or covenants of Assignor under or pursuant to the
Assumed Contracts, which obligations, terms and/or covenants accrue prior to the
Closing.

4. Indemnification by Assignee. Assignee hereby agrees to indemnify, defend and
hold harmless Assignor, and its partners, affiliates, employees and agents, for,
from, of and against any and all claims, demands, liabilities, losses, damages,
costs and expenses (including without limitation reasonable attorneys’ fees)
arising out of or relating to the breach by Assignee of any of the obligations,
terms and/or covenants of Assignor under or pursuant to the Assumed Contracts,
which obligations, terms and/or covenants accrue on or after the Closing.

5. Governing Law. This Assignment shall be governed by the laws of the State of
Texas. The proper venue for any claims, causes of action or other proceedings
concerning this Assignment shall be in the state and federal courts located in
the County of Rockwall State of Texas.

 

60



--------------------------------------------------------------------------------

6. Binding Effect. This Assignment and the provisions contained herein shall be
binding upon and inure to the benefit of Assignor and Assignee and their
respective successors and assigns.

7. Attorneys’ Fees. In the event of any legal action between Assignor and
Assignee arising out of or in connection with this Assignment, the prevailing
party shall be entitled to recover from the other party reasonable attorneys’
fees and costs incurred in such action and any appeal therefrom.

8. Cooperation. Assignor and Assignee hereby agree to and shall execute and
deliver to the other party any and all documents, agreements and instruments
necessary to consummate the transactions contemplated by this Assignment.

9. Counterparts. This Assignment may be executed in counterparts, each of which
shall constitute an original, but all of which together shall constitute one and
the same agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Assignment as of the
date first above written.

 

ASSIGNOR: EXHIBIT – DO NOT SIGN By:  

 

Title:  

 

ASSIGNEE: EXHIBIT – DO NOT SIGN By:  

 

Title:  

 

 

61



--------------------------------------------------------------------------------

EXHIBIT “A”

TO ASSIGNMENT AND ASSUMPTION OF CONTRACTS

ASSUMED CONTRACTS

 

62



--------------------------------------------------------------------------------

EXHIBIT “G”

ASSIGNMENT OF PERMITS, ENTITLEMENTS AND INTANGIBLE PROPERTY

THIS Assignment of Permits, Entitlements and Intangible Property (the
“Assignment”) is dated for reference purposes as of             , 201     and is
entered into by                      (“Assignor”) in favor of
                     , a                      (“Assignee”).

RECITALS

A. Assignor and Assignee are parties to that certain Purchase and Sale Agreement
and Joint Escrow Instructions, dated             , 201    , as amended and
assigned (“Purchase Agreement”). Unless otherwise expressly defined herein,
capitalized terms used herein without definition shall have the same meaning
given to such terms in the Purchase Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereto agree as follows:

1. Assignment by Assignor. Effective as of the Closing, Assignor hereby
transfers and assigns to Assignee the Intangible Property, the Permits and
Entitlements AND WITHOUT WARRANTY OF TITLE, FITNESS OR MERCHANTABILITY.

2. Successors and Assigns. This Assignment shall be binding upon and inure to
the benefit of the successors, assigns, personal representatives, heirs and
legatees of the respective Parties hereto.

3. Attorneys’ Fees. In the event of any legal action between Assignor and
Assignee arising out of or in connection with this Assignment, the prevailing
party shall be entitled to recover from the other party reasonable attorneys’
fees and costs incurred in such action and any appeal therefrom.

4. Governing Law; Jurisdiction and Venue. This Assignment shall be governed by,
interpreted under, and construed and enforceable with, the laws of the State of
Texas. The proper venue for any claims, causes of action or other proceedings
concerning this Assignment shall be in the state and federal courts located in
the County of Rockwall, State of Texas.

5. Counterparts. This Assignment may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which together constitute one
and the same instrument.

6. Cooperation. Assignor hereby agrees to and shall execute and deliver to
Assignee any and all documents, agreements and instruments necessary to
consummate the transactions contemplated by this Assignment. Assignee hereby
agrees to and shall execute and deliver to Assignor any and all documents,
agreements and instruments necessary to consummate the transactions contemplated
by this Assignment.

 

63



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment to be
executed as of the day and year first above written.

 

ASSIGNOR:

EXHIBIT – DO NOT SIGN

By:  

 

Title:  

 

ASSIGNEE:

EXHIBIT – DO NOT SIGN

By:  

 

Title  

 

 

64



--------------------------------------------------------------------------------

EXHIBIT “B”

LIST OF ASSIGNED PROPERTY

 

65



--------------------------------------------------------------------------------

EXHIBIT “H”

GENERAL PROVISIONS OF ESCROW

THESE GENERAL PROVISIONS OF ESCROW (“General Provisions”), are being entered
into pursuant to that certain Purchase and Sale Agreement and Joint Escrow
Instructions, dated             , 201    , by and between                     ,
as the “Seller,”, and                     , as the “Buyer,” as the same may be
amended from time to time (“Purchase Agreement”). Capitalized terms used herein
without definition shall have the meanings given to such terms in the Purchase
Agreement.

THE PARTIES UNDERSTAND AND ACKNOWLEDGE:

1. Deposit of Funds and Disbursements. Unless directed in writing by Seller or
Buyer, as applicable, to establish a separate, interest-bearing account together
with all necessary taxpayer reporting information, all funds received by Escrow
Agent shall be deposited in general escrow interest bearing accounts in a
federally insured financial institution invested only in US Treasuries
(“Depositories”). All disbursements shall be made by Escrow Agent’s check or by
wire transfer unless otherwise instructed in writing by the party to receive
such disbursement. The Good Funds Law requires that Escrow Agent have
confirmation of receipt of funds prior to disbursement.

2. Disclosure of Possible Benefits to Escrow Agent. As a result of Escrow Agent
maintaining its general escrow accounts with the Depositories, Escrow Agent may
receive certain financial benefits such as an array of bank services,
accommodations, loans or other business transactions from the Depositories
(“Collateral Benefits”). Notwithstanding the foregoing, the term Collateral
Benefits shall not include any interest that accrues or is earned on the Deposit
and in no event and under no circumstance shall Escrow Agent be entitled to
receive and retain any interest that accrues or is earned on the Deposit. All
Collateral Benefits shall accrue to the sole benefit of Escrow Agent and Escrow
Agent shall have no obligation to account to the parties to this Escrow for the
value of any such Collateral Benefits.

3. Prorations and Adjustments. All prorations and/or adjustments shall be made
in accordance with the Purchase Agreement.

4. Contingency Periods. Escrow Agent shall not be responsible for monitoring
contingency or inspection time periods between the Parties.

5. Recordation of Documents. Escrow Agent is authorized to prepare, obtain,
record and deliver the necessary instruments to carry out the terms and
conditions of this Escrow and, to the extent that Escrow Agent is also the Title
Company, to issue the Title Policy at Closing, subject to and in accordance with
the Purchase Agreement or pursuant to separate written instructions to Escrow
Agent executed by Seller.

6. Conflicting Instructions and Disputes. No notice, demand or change of
instructions shall be of any effect in this Escrow unless given in writing by
Seller and Buyer. In the event a demand for the Deposit and/or any other amounts
in this Escrow is made which is not

 

66



--------------------------------------------------------------------------------

concurred with by Seller and Buyer, Escrow Agent, regardless of who made demand
therefor, may elect to file a suit in interpleader and obtain an order from the
court allowing Escrow Agent to deposit all funds and documents in court and have
no further liability with respect thereto. If an action is brought involving
this Escrow and/or Escrow Agent, Seller and Buyer agree to indemnify and hold
Escrow Agent harmless against liabilities, damages and costs incurred by Escrow
Agent (including reasonable attorney’s fees and costs) except to the extent that
such liabilities, damages and costs were caused by the negligence, gross
negligence or willful misconduct of Escrow Agent.

7. Amendments to General Provisions. Any amendment to these General Provisions
must be mutually agreed to by Seller and Buyer and accepted by Escrow Agent. The
Purchase Agreement and these General Provisions shall constitute the entire
escrow agreement between the Escrow Agent and the parties hereto with respect to
the subject matter of the Escrow.

8. Copies of Documents; Authorization to Release. Escrow Agent is authorized to
rely upon copies of documents, which include facsimile, electronic, NCR, or
photocopies as if they were an originally executed document. If requested by
Escrow Agent, the originals of such documents shall be delivered to Escrow
Agent. Documents to be recorded MUST contain original signatures. Escrow Agent
may furnish copies of any and all documents to the lender(s), real estate
broker(s), attorney(s) and/or accountant(s) involved in this transaction upon
their request.

9. Execution in Counterpart. These General Provisions and any amendments may be
executed in one or more counterparts, each of which shall be deemed an original,
and all of which taken together shall constitute the same instruction.

10. Tax Reporting, Withholding and Disclosure. The Parties are advised to seek
independent advice concerning the tax consequences of this transaction,
including but not limited to, their withholding, reporting and disclosure
obligations. Escrow Agent does not provide tax or legal advice and the parties
agree to hold Escrow Agent harmless from any loss or damage that the parties may
incur as a result of their failure to comply with federal and/or state tax laws.
EXCEPT AS OTHERWISE REQUIRED UNDER APPLICABLE LAW, WITHHOLDING OBLIGATIONS ARE
THE EXCLUSIVE OBLIGATIONS OF THE PARTIES AND ESCROW AGENT IS NOT RESPONSIBLE TO
PERFORM THESE OBLIGATIONS UNLESS ESCROW AGENT AGREES IN WRITING.

11. Taxpayer Identification Number Reporting. Federal law requires Escrow Agent
to report Seller’s social security number and/or tax identification number,
forwarding address, and the gross sales price to the Internal Revenue Service
(“IRS”). Escrow cannot be closed nor any documents recorded until the
information is provided and Seller certifies its accuracy to Escrow Agent.

12. Purchase Agreement. In the event of any conflict between the terms and
conditions of the Purchase Agreement and the terms and conditions of these
General Provisions, the terms and conditions of the Purchase Agreement shall
govern.

 

67



--------------------------------------------------------------------------------

13. Notices. All notices relating to these General Provisions shall be given in
compliance with the Notice provisions set forth in the Purchase Agreement.

 

SELLER:

EXHIBIT – DO NOT SIGN

By:

 

 

Title:

 

 

Date:

              ,201    

BUYER:

 

EXHIBIT – DO NOT SIGN

By:  

 

Title:  

 

Date:               ,201     ESCROW AGENT: EXHIBIT – DO NOT SIGN By:  

 

Title:  

 

 

68



--------------------------------------------------------------------------------

EXHIBIT “I”

FORM OF TENANT’S ESTOPPEL CERTIFICATE

 

To:

   EXCEL TRUST, L.P., a Delaware limited partnership    801 North 500 West,
Suite 201    West Bountiful, Utah 84010

To:

   [Lender]    _____________________________________   
_____________________________________    _____________________________________

RE:

   That certain lease agreement dated             , 201    , as amended by that
certain                      dated             , 201     (as amended or
modified, the “Lease”), whereby                     , as tenant therein
(“Tenant”), leased from                     , as landlord therein (“Landlord”),
approximately                      net rentable square feet of space located in
                     (the “Premises”), which is located in the City of
                    , State of                      (the “Property”).

Gentlemen:

Tenant acknowledges that EXCEL TRUST, L.P., a Delaware limited partnership, or
its nominee (“Buyer”) is reviewing the possible purchase of the Property from
Landlord. Tenant further acknowledges that, in the event Buyer elects to
purchase the Property,                      (“Lender”), is reviewing the
possibility of providing financing to Buyer in connection with Buyer’s purchase
of the Property. In connection therewith, Tenant hereby certifies, represents
and warrants to Buyer and Lender, and their respective successors and assigns,
as follows:

14. A true and correct copy of the Lease is attached hereto as Exhibit “A” and
incorporated herein by reference. The Lease constitutes the entire agreement
between Landlord and Tenant with respect to the Premises and the Property, is in
good standing full force and effect, and has not been amended, modified or
assigned either orally or in writing, except as provided in the Preamble of this
Tenant Estoppel Certificate.

15. Tenant’s net rentable square footage of Tenant’s Premises is equal to
                     square feet.

16. The term of the Lease commenced on             , 201    , and will terminate
on             , 201    . Tenant has                      renewal options of
     years each.

17. The current monthly amount of base rent payable by the Tenant is equal to
$        . Percentage Rent is due upon the dates as described in paragraph
                     of the Lease in the amount of $        , which is equal to
    % of Gross Sales in excess of $        .

 

69



--------------------------------------------------------------------------------

Current charges for operating expenses, insurance and real estate taxes are
                     per month. Base rent has been paid through             ,
201    , and additional rent for operating expenses, insurance premiums and real
estate taxes has been paid through             , 201    . No rent has been
prepaid by more than thirty (30) days.

18. Tenant is responsible for paying its proportionate share of operating
expenses, insurance and real estate taxes owed regarding the Property. Tenant’s
proportionate share of said operating expenses, insurance and real estate taxes
is equal to     % calculated by taking Tenant’s net rentable square footage of
the Premises divided by                     , the total net rentable square
footage of the Property.

19. Tenant has not deposited any monies or instruments to secure any of its
agreements and obligations under the Lease and has not paid any advance rentals
or other amounts, excepts as specified below (write “NONE” if there is none).

20. There are no defaults of Landlord or Tenant under the Lease, and there are
no existing circumstances which with the passage of time, or giving of notice,
or both, would give rise to a default by Landlord or Tenant under the Lease.
Landlord and Tenant are in full compliance with their obligations under the
Lease.

21. No breach or violation exists of any of the provisions of the Lease granting
exclusive uses to Tenant or prohibiting or restricting uses of other tenants.

22. Construction of all improvements required under the Lease and any other
conditions to Tenant’s obligations under the Lease, if any, have been
satisfactorily completed by Landlord, and Tenant has accepted the Premises and
is occupying and operating in the Premises.

23. Tenant has no charge, lien, claim of set-off, abatement or defense against
rents or other charges due or to become due under the Lease or otherwise under
any of the terms, conditions, and covenants contained therein, and Tenant is not
entitled to any concessions, rebates, allowances or other considerations for
free or reduced rent.

24. There are no attachments, executions, assignments for the benefit of
creditors, receiverships, conservatorships, or voluntary or involuntary
proceedings in bankruptcy or pursuant to any other laws for relief of debtors
contemplated or filed by Tenant or pending against Tenant.

25. Tenant has not subleased all or any portion of the Premises or assigned any
of its rights under the Lease, nor pledged any interest therein.

26. Tenant does not have any rights or options to purchase the Property, the
Premises or any portion thereof.

27. If the Lease is guaranteed, the Guaranty is unmodified and in full force and
effect. There are no attachments, executions, assignments for the benefit of
creditors, receiverships, conservatorships, or voluntary or involuntary
proceedings in bankruptcy or pursuant to any other laws for relief of debtors
contemplated or filed by any Guarantor or pending against any Guarantor.

 

70



--------------------------------------------------------------------------------

28. Tenant does not have any options, rights of first refusal, rights of first
offer, expansion rights or similar rights with respect to other Property space.

29. Tenant has never permitted or suffered the generation, treatment, use,
storage, disposal or discharge of any hazardous, toxic or dangerous substance,
waste or materials in, on or about the Leased Premises or any adjacent property.

30. Upon being notified of the closing of the above-referenced proposed
purchase, sale and assignment, Tenant agrees to recognize Buyer as Landlord
under the Lease and to send all rental payments and communications permitted or
required under the Lease to such address as Landlord may, in writing, direct
from time to time.

31. The person(s) whose signature(s) appear(s) below is duly and fully
authorized to execute this Tenant Estoppel Certificate and has knowledge of the
facts and statements recited herein.

The certifications, representations and warranties herein made shall be binding
upon Tenant, its heirs, legal representatives, successors and assigns, and shall
inure to Buyer’s and Lender’s benefit and to the benefit of Buyer’s and Lender’s
respective successors and assigns. Tenant acknowledges that Buyer may rely on
this Tenant Estoppel Certificate in conjunction with its purchase and thereafter
its ownership and operation of the Property. Tenant further acknowledges that
Lender may rely on this Tenant Estoppel Certificate in conjunction with its
financing of the purchase of the Property by Buyer.

IN WITNESS WHEREOF, the Tenant has executed and delivered this Tenant Estoppel
Certificate this      day of         , 201    .

 

TENANT:

By

 

 

Title

 

 

GUARANTOR:

(If Applicable)

By

 

 

Title

 

 

 

71



--------------------------------------------------------------------------------

EXHIBIT “A”

TO FORM OF TENANT ESTOPPEL CERTIFICATE

LEASE

 

72



--------------------------------------------------------------------------------

EXHIBIT “J”

FORM OF LANDLORD ESTOPPEL CERTIFICATE

 

To:

  EXCEL TRUST, L.P., a Delaware limited partnership   801 North 500 West, Suite
201   West Bountiful, Utah 84010

To:

  [Lender]   _____________________________________  
_____________________________________   _____________________________________

RE:

  That certain lease agreement dated             , 201    , as amended by that
certain                      dated             , 201     (as amended or
modified, the “Lease”), whereby                     , as tenant therein
(“Tenant”), leased from                     , as landlord therein (“Landlord”),
             square feet of space located in                      (the
“Premises”), which shopping center is located in the City of
                    , State of                      (the “Property”).

Gentlemen:

Landlord hereby certifies, represents and warrants to Buyer as follows:

1. A true and correct copy of the Lease is attached hereto as Exhibit “A,” and
incorporated herein by reference. The Lease constitutes the entire agreement
between Landlord and Tenant with respect to the Premises and the Property, is in
good standing and full force and effect, and has not been amended, modified or
assigned, except as provided in the Preamble of this Landlord Estoppel
Certificate.

2. The current monthly amount of base rent payable by the Tenant is equal to
$        . Base rent has been paid through             , 201    , and additional
rent for operating expenses, insurance premiums and real estate taxes has been
paid through             , 201    . No rent has been prepaid.

3. To the best of Landlord’s current actual knowledge, there are no defaults of
Landlord or Tenant under the Lease, and Landlord is not aware of any existing
circumstances which with the passage of time, or giving of notice, or both,
would give rise to a default by Landlord or Tenant under the Lease. To the best
of Landlord’s knowledge, Landlord and Tenant are in full compliance with their
obligations under the Lease, and the Lease is in good standing and in full force
and effect.

4. To the best of Landlord’s knowledge, Tenant has no charge, lien, claim of
set-off, abatement or defense against rents or other charges due or to become
due under the Lease or otherwise under any of the terms, conditions, and
covenants contained therein, and Tenant is not entitled to any concessions,
rebates, allowances or other considerations for free or reduced rent.

 

73



--------------------------------------------------------------------------------

5. Landlord has not subleased all or any portion of the Premises or assigned any
of its rights under the Lease, nor pledged any interest therein nor to the best
of Landlord’s knowledge has the Tenant subleased all or any portion of the
Premises or assigned any of its rights under the Lease, nor pledged any interest
therein.

6. If the Lease is guaranteed, the Guaranty is unmodified and in full force and
effect.

7. The person(s) whose signature(s) appear(s) below is duly and fully authorized
to execute this Landlord Estoppel Certificate and has knowledge of the facts and
statements recited herein.

The certifications, representations and warranties herein made shall be binding
upon Landlord, its heirs, legal representatives, successors and assigns, and
shall inure to Buyer’s and Lender’s benefit. Landlord acknowledges that Buyer
may rely on this Landlord Estoppel Certificate in conjunction with its purchase
and thereafter its ownership and operation of the Property. Landlord further
acknowledges that Lender may rely on this Landlord Estoppel Certificate in
conjunction with its financing of the purchase of the Property by Buyer.

IN WITNESS WHEREOF, Landlord has executed and delivered this Landlord Estoppel
Certificate this      day of         , 201    .

 

LANDLORD:

___________________________, a

____________________________

By

 

 

Its

 

 

By

 

 

Title

 

 

 

74



--------------------------------------------------------------------------------

EXHIBIT “K”

PHASE I OF SHOPPING CENTER

Lot 6 of Rockwall Business Park East Subdivision, an Addition to the City of
Rockwall, Texas according to the replat recorded in Volume G, Page 231, Plat
Records, Rockwall County, Texas

 

75



--------------------------------------------------------------------------------

EXHIBIT “L”

PHASE II OF SHOPPING CENTER

Lot 9 of Rockwall Business Park East Subdivision, an Addition to the City of
Rockwall, Texas according to the replat recorded in Volume G, Page 231, Plat
Records, Rockwall County, Texas

 

76



--------------------------------------------------------------------------------

EXHIBIT “M”

PHASE III OF SHOPPING CENTER

Lots 7 and 8 of Rockwall Business Park East Subdivision, an Addition to the City
of Rockwall, Texas according to the replat recorded in Volume G, Page 231, Plat
Records, Rockwall County, Texas

 

77



--------------------------------------------------------------------------------

SCHEDULE “1.0”

LIST OF SELLER’S DELIVERIES

 

1. A copy of all Tenant Leases;

 

2. Copies of any draft leases relating to any pending lease negotiations, if any

 

3. Certificate of occupancy for all Tenants, if in Seller’s possession

 

4. Financial statements on all Tenants and any applicable guarantors relating
thereto, if in Seller’s possession

 

5. Copies of insurance certificates on all Tenants, if required by such Tenants
applicable Lease

 

6. Tenant contacts and phone numbers for both the onsite managers and the
corporate headquarters

 

7. Billing address for all Tenants

 

8. Notice addresses for all Tenants defaults

 

9. Copies of gross sales reports for all applicable Tenants for as long as said
Tenants were required to report, but not less than the past three (3) years to
the extent in Seller’s possession or control.

 

10. Copies of all warranty agreements

GENERAL PROPERTY INFORMATION

 

11. Copies of all common area utility bills with account numbers for the past
six (6) months

 

12. Copies of any loan documents on the property, including but not limited to,
any notes, deeds of trust, financing statements and security agreements

 

13. Architectural plans and specs in Seller’s possession

 

14. Zoning certificate from the applicable governmental authority

 

15. Copies of all surveys in Seller’s possession

 

16. Copy of the most current existing survey (the “Survey”) and title policy
(together with copies of all back up documentation relating to all matters set
forth in such policy) in Seller’s possession

 

78



--------------------------------------------------------------------------------

17. Copies of all Phase I, Phase II and other environmental reports in your
possession

 

18. Copies of all structural/engineering reports in your possession

 

19. Copies of all ADA related reports in your possession

 

20. Copies of any soils reports in your possession

 

21. Tenants site map that ties the rent roll and suite numbers to the map

 

22. Copies of service/vendor contracts with the contact names, phone numbers and
account numbers including any alarm or sprinkler contracts

 

23. Copies of building, roof, HVAC and equipment warranties

 

24. Copies of current insurance policies on the property

 

25. Physical addresses for any vacant space

 

26. Any current aerial and ground level photographs in Seller’s possession

 

27. Current demographics for the immediate area and city/town where the property
is located

 

28. Copies of any legal proceedings currently affecting the project

 

29. Seller’s proposed declaration, reciprocal easement agreement or similar
agreement which Seller intends to enter into and record with respect to Phase
III of the Shopping Center and the Property providing for cross access, cross
parking and other rights affecting Phase III of the Shopping Center and the
Property.

PROJECT FINANCIAL INFORMATION

 

30. Operating statements for the past three (3) years

 

31. Copies of expense ledgers, CAM reconciliation and Tenants billing statements
for the immediately preceding calendar year

 

32. Copy of tax reconciliation and Tenants billing statements for the
immediately preceding calendar year

 

33. Activity Reconciliation Reports showing the current status of Tenants
billing and collections of rent, CAM, tax, insurance and other charges

 

34. Itemized property operating budget for the current calendar year

 

35. Year-to-date operating statement

 

79



--------------------------------------------------------------------------------

36. Year-to-date expense ledgers

 

37. Year-to-date accounting trial balance

 

38. Rent Receivables Ledger

 

39. List of all rent abatements, allowances and concessions

 

40. Current rent roll

 

41. Rent roll for the previous full calendar year

 

42. Details on any special assessments or improvement districts

 

43. List of all security deposits and prepaid rents

 

44. Property tax billing for the current year and for the past two (2) years

 

45. A copy of the utility bills, insurance bills and management fee bills for
the previous calendar year

 

46. Year-end trial balance for the previous calendar year

 

80



--------------------------------------------------------------------------------

OPTIONAL: SCHEDULE “2.0”

ENVIRONMENTAL DISCLOSURE STATEMENT

 

1. That certain Phase I Environmental Site Assessment Proposed Rockwall
Crossing, Phase 2 Interstate Highway 30 at State Highway 205, Rockwall, Texas,
dated January 16, 2006, Project No. 12992 prepared by Reed Engineering Group.

 

2. That certain Limited Subsurface Investigation Proposed Rockwall Crossing,
Phase II IH-30 at State Hwy, 205, Rockwall, Texas, dated February 9, 2006,
Project No. 13034, prepared by Reed Engineering Group.

 

81